United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3352
                         ___________________________

Telescope Media Group, a Minnesota corporation; Carl Larsen; Angel Larsen, the
               founders and owners of Telescope Media Group

                                     Plaintiffs - Appellants

                                         v.

  Rebecca Lucero, in her official capacity as Commissioner of the Minnesota
 Department of Human Rights; Keith Ellison, in his official capacity as Attorney
                            General of Minnesota

                                    Defendants - Appellees
                                  ____________

Foundation for Moral Law; Center for Constitutional Jurisprudence; Sherif Girgis;
Cato Institute; 11 Legal Scholars; Ryan T. Anderson, Ph.D.; African-American and
 Civil Rights Leaders; State of Alabama; State of Arkansas; State of Kansas; State
  of Louisiana; State of Missouri; State of Nebraska; State of Oklahoma; State of
               South Carolina; State of Texas; State of West Virginia

                                 Amici on Behalf of Appellants

 American Civil Liberties Union; American Civil Liberties Union of Minnesota;
District of Columbia; State of California; State of Connecticut; State of Delaware;
State of Hawaii; State of Illinois; State of Iowa; State of Maine; State of Maryland;
 State of Massachusetts; State of New Jersey; State of New Mexico; State of New
   York; State of Oregon; State of Pennsylvania; State of Rhode Island; State of
      Vermont; State of Virginia; State of Washington; Americans United For
Separation of Church and State; Anti-Defamation League; Bend the Arc, A Jewish
    Partnership for Justice; Central Conference of American Rabbis; Interfaith
    Alliance Foundation; Lambda Legal Defense and Education Fund; Muslim
  Advocates; National Council of Jewish Women; People for the American Way
      Foundation; Union for Reform Judaism; Women of Reform Judaism

                                 Amici on Behalf of Appellees
                                 ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: October 16, 2018
                             Filed: August 23, 2019
                                 ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

STRAS, Circuit Judge.

       Carl and Angel Larsen wish to make wedding videos. Can Minnesota require
them to produce videos of same-sex weddings, even if the message would conflict
with their own beliefs? The district court concluded that it could and dismissed the
Larsens’ constitutional challenge to Minnesota’s antidiscrimination law. Because
the First Amendment allows the Larsens to choose when to speak and what to say,
we reverse the dismissal of two of their claims and remand with instructions to
consider whether they are entitled to a preliminary injunction.

                                         I.

       The Larsens, who own and operate Telescope Media Group, use their “unique
skill[s] to identify and tell compelling stories through video,” including
commercials, short films, and live-event productions. They exercise creative control
over the videos they produce and make “editorial judgments” about “what events to


                                        -2-
take on, what video content to use, what audio content to use, what text to use . . . ,
the order in which to present content, [and] whether to use voiceovers.”

       The Larsens “gladly work with all people—regardless of their race, sexual
orientation, sex, religious beliefs, or any other classification.” But because they “are
Christians who believe that God has called them to use their talents and their
company to . . . honor God,” the Larsens decline any requests for their services that
conflict with their religious beliefs. This includes any that, in their view, “contradict
biblical truth; promote sexual immorality; support the destruction of unborn
children; promote racism or racial division; incite violence; degrade women; or
promote any conception of marriage other than as a lifelong institution between one
man and one woman.”

       The Larsens now wish to make films that promote their view of marriage as a
“sacrificial covenant between one man and one woman.” To do so, they want to
begin producing wedding videos, but only of opposite-sex weddings. According to
the Larsens, these videos will “capture the background stories of the couples’ love
leading to commitment, the [couples’] joy[,] . . . the sacredness of their sacrificial
vows at the altar, and even the following chapters of the couples’ lives.” The Larsens
believe that the videos, which they intend to post and share online, will allow them
to reach “a broader audience to achieve maximum cultural impact” and “affect the
cultural narrative regarding marriage.”

    Minnesota has a different idea. 1 Relying on two provisions of the Minnesota
Human Rights Act (“MHRA”), it claims that a decision to produce any wedding

      1
       We use the term “Minnesota” to refer collectively to the Commissioner of
the Minnesota Department of Human Rights and the Attorney General of Minnesota,
who are the named defendants in this case. See generally Ex parte Young, 209 U.S.
123 (1908). The district court ruled, over the Attorney General’s objection, that the
Attorney General had enough of a connection to the enforcement of the Minnesota

                                          -3-
videos requires the Larsens to make them for everyone, regardless of the Larsens’
beliefs and the message they wish to convey. The first provision states:

      It is an unfair discriminatory practice . . . to deny any person the full
      and equal enjoyment of the goods, services, facilities, privileges,
      advantages, and accommodations of a place of public accommodation
      because of . . . sexual orientation.

Minn. Stat. § 363A.11, subdiv. 1(a)(1). The second provides:

      It is an unfair discriminatory practice for a person engaged in a trade or
      business or in the provision of a service . . . to intentionally refuse to do
      business with, to refuse to contract with, or to discriminate in the basic
      terms, conditions, or performance of the contract because of a person’s
      . . . sexual orientation . . . , unless the alleged refusal or discrimination
      is because of a legitimate business purpose.

Id. § 363A.17(3).

      Minnesota reads these two provisions as requiring the Larsens to produce both
opposite-sex- and same-sex-wedding videos, or none at all. According to
Minnesota, the Larsens’ duty does not end there. If the Larsens enter the wedding-
video business, their videos must depict same- and opposite-sex weddings in an
equally “positive” light. Oral Argument at 26:08–27:15. If they do not, Minnesota
has made clear that the Larsens will have unlawfully discriminated against
prospective customers “because of” their sexual orientation.




Human Rights Act that the Larsens could seek an injunction against him. We agree
that the connection here is “strong enough” to make the Attorney General a “proper
defendant.” 281 Care Comm. v. Arneson, 638 F.3d 621, 632–33 (8th Cir. 2011)
(applying Ex Parte Young, 209 U.S. 123).
                                          -4-
       The Larsens have sued Minnesota in federal district court seeking injunctive
relief preventing Minnesota from enforcing the MHRA against them. Their
principal theory is that it is unconstitutional under the Free Speech Clause of the
First Amendment to require them to make same-sex-wedding videos. They also
raise free-exercise, associational-freedom, equal-protection, and unconstitutional-
conditions claims, as well as an argument that the MHRA is unconstitutionally
vague.

       At this juncture, all that is before us are the allegations of the Larsens’
complaint. Early on, the district court granted Minnesota’s motion to dismiss for
failure to state a claim. See Fed. R. Civ. P. 12(b)(6). It also denied the Larsens’
request for a preliminary injunction, but only because it had already decided to
dismiss their lawsuit. According to the court, the Larsens’ free-speech claim failed
as a matter of law because the MHRA serves an important governmental interest—
preventing discrimination—without limiting more speech than necessary to
accomplish this goal. It also ruled that the MHRA did not violate any of the other
constitutional rights identified by the Larsens.

                                          II.

       Before addressing the merits, we must determine whether the Larsens have
standing. At this stage, we assume the allegations in the complaint are true and view
them in the light most favorable to the Larsens. See Miller v. Redwood Toxicology
Lab., Inc., 688 F.3d 928, 933 n.4 (8th Cir. 2012).

       To have standing, the Larsens must establish (1) an injury in fact; (2) a causal
connection between the injury and the challenged law; and (3) that a favorable
decision is likely to redress their injury. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,
1547 (2016). There is no doubt that the Larsens’ allegations satisfy the second and
third requirements: any injury would be traceable to the MHRA and would be


                                         -5-
redressed by a judicial decision enjoining Minnesota from enforcing the law against
them. The only real question is whether the Larsens have suffered an injury in fact.

        Although a harm must be “actual or imminent, not conjectural or
hypothetical,” to constitute an injury in fact, id. at 1548 (citation omitted), a plaintiff
need not wait for an actual prosecution or enforcement action before challenging a
law’s constitutionality, see Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158–
59 (2014). In fact, all a plaintiff must do at the motion-to-dismiss stage is allege “an
intention to engage in a course of conduct arguably affected with a constitutional
interest, but proscribed by a statute, and [that] there exists a credible threat of
prosecution thereunder.” Id. at 159 (citation omitted); see also 281 Care Comm. v.
Arneson, 638 F.3d 621, 627 (8th Cir. 2011) (explaining that even “[s]elf-censorship
can . . . constitute injury in fact” for a free-speech claim when a plaintiff reasonably
decides “to chill his speech in light of the challenged statute”).

       The Larsens’ constitutional claims meet this test. The Free Speech Clause of
the First Amendment covers films, see Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495,
501–02 (1952), so the videos the Larsens intend to make are “affected with a
constitutional interest,” Susan B. Anthony List, 573 U.S. at 159 (citation omitted).
The Larsens’ desire “to engage in a course of conduct” that includes the production
of videos means that their other claims are affected with a constitutional interest too,
regardless of the precise legal theory. Id. (citation omitted).

       Moreover, the Larsens have adequately alleged a “credible threat of
enforcement.” Id.; cf. Minn. Stat. § 363A.30, subdiv. 4 (establishing criminal
penalties for certain violations). If the Larsens enter the wedding-video business and
refuse to film same-sex weddings, Minnesota has made clear that it will view their
actions as a violation of the MHRA. Indeed, Minnesota has publicly announced that
the MHRA requires all private businesses, including photographers, to provide equal
services for same- and opposite-sex weddings. It has even employed “testers” to
target noncompliant businesses, and it has already pursued a successful enforcement

                                           -6-
action against a wedding vendor who refused to rent a venue for a same-sex wedding.
Minnesota’s active enforcement of the MHRA leaves us with little doubt that the
Larsens will face legal consequences if they decide to start making wedding videos. 2

                                         III.

       Having determined that the Larsens have standing, we now address their
principal claim, which is that the wedding videos are speech and they have a First
Amendment right to make them for only opposite-sex weddings. At this stage, our
task is to review the complaint de novo to determine whether it alleges one or more
actionable claims. United States ex rel. Raynor v. Nat’l Rural Utils. Co-op. Fin.,
Corp., 690 F.3d 951, 955 (8th Cir. 2012).

                                         A.

      The First Amendment, which applies to the states through the Fourteenth
Amendment, prohibits laws “abridging the freedom of speech.” U.S. Const.
amend. I. It promotes the free exchange of ideas by allowing people to speak in
many forms and convey a variety of messages, including those that “invite dispute”
and are “provocative and challenging.” Terminiello v. Chicago, 337 U.S. 1, 4
(1949). It also prevents the government from “[c]ompelling individuals to mouth
support for views they find objectionable.” Janus v. Am. Fed’n of State, Cty., &
Mun. Emps., Council 31, 138 S. Ct. 2448, 2463 (2018). As the Supreme Court has


      2
        Treating it as an independent claim, the district court separately concluded
that the Larsens lacked standing to argue that the MHRA may eventually require
them to post all of their wedding videos online, not just the ones that are consistent
with their views on marriage. Our take is different. This allegation is simply an
example of one of the harms that the Larsens may eventually suffer if they are
required to make both opposite-sex- and same-sex-wedding videos. Developing
individual allegations like this one will be a part of proving the Larsens’ First
Amendment claim.
                                         -7-
made clear, “[t]here is no room under our Constitution for a more restrictive”
approach because “the alternative would lead to standardization of ideas . . . by
legislatures, courts, or dominant political or community groups.” Terminiello, 337
U.S. at 4–5.

       The Larsens’ videos are a form of speech that is entitled to First Amendment
protection. The Supreme Court long ago recognized that “expression by means of
motion pictures is included within the free speech and free press guaranty of the First
and Fourteenth Amendments.” Joseph Burstyn, 343 U.S. at 502; see also Schad v.
Borough of Mount Ephraim, 452 U.S. 61, 65–66 (1981). Indeed, “[i]t cannot be
doubted that motion pictures are a significant medium for the communication of
ideas.” Joseph Burstyn, 343 U.S. at 501. “They [can] affect public attitudes and
behavior in a variety of ways, ranging from direct espousal of a political or social
doctrine to the subtle shaping of thought which characterizes all artistic expression.”
Id.

       Although the Larsens do not plan to make feature films, the videos they do
wish to produce will convey a message designed to “affect public attitudes and
behavior.” Id. According to their complaint, they will tell “healthy stories of
sacrificial love and commitment between a man and a woman,” depict marriage as
a divinely ordained covenant, and oppose the “current cultural narratives about
marriage with which [the Larsens] disagree.” By design, they will serve as a
“medium for the communication of ideas” about marriage. Id.; cf. Masterpiece
Cakeshop, Ltd. v. Colo. Civil Rights Comm’n, 138 S. Ct. 1719, 1727 (2018)
(“[R]eligious and philosophical objections to gay marriage are protected views and
in some instances protected forms of expression.”). And like the creators of other
types of films, such as full-length documentaries, the Larsens will exercise
substantial “editorial control and judgment,” Miami Herald Publ’g Co. v. Tornillo,
418 U.S. 241, 258 (1974), including making decisions about the footage and
dialogue to include, the order in which to present content, and whether to set parts
of the film to music. The videos themselves are, in a word, speech.

                                         -8-
       The dissent reaches the opposite conclusion, but only by recasting or ignoring
the allegations in the Larsens’ complaint, 3 which at this stage we must accept as true.
See Miller, 688 F.3d at 933 n.4. The complaint makes clear that the Larsens’ videos
will not just be simple recordings, the product of planting a video camera at the end
of the aisle and pressing record. Rather, they intend to shoot, assemble, and edit the
videos with the goal of expressing their own views about the sanctity of marriage.
Even if their customers have some say over the finished product, the complaint itself
is clear that the Larsens retain ultimate editorial judgment and control.

       It also does not make any difference that the Larsens are expressing their
views through a for-profit enterprise. See post at 48. In fact, in holding that motion
pictures are protected by the First Amendment, the Supreme Court explicitly rejected
the idea that films do not “fall within the First Amendment’s aegis [simply] because”
they are often produced by “large-scale business[es] conducted for private profit.”
Joseph Burstyn, 343 U.S. at 501; see also Masterpiece Cakeshop, 138 S. Ct. at 1745
(Thomas, J., concurring) (“[T]his Court has repeatedly rejected the notion that a
speaker’s profit motive gives the government a freer hand in compelling speech.”).
Other commercial and corporate entities, including utility companies and
newspapers, have received First Amendment protection too. See Pac. Gas & Elec.
Co. v. Pub. Utils. Comm’n of Cal., 475 U.S. 1, 8 (1986) (plurality opinion)
(collecting cases); Tornillo, 418 U.S. at 258; see also Citizens United v. FEC, 558


      3
        The dissent is a moving target. At certain points, it seems to assume that the
Larsens’ speech is protected, at least in some form. See post at 43; United States v.
O’Brien, 391 U.S. 367, 376 (1968) (“[W]hen ‘speech’ and ‘nonspeech’ elements are
combined in the same course of conduct, a sufficiently important governmental
interest in regulating the nonspeech element can justify incidental limitations on
First amendment freedoms.”). At others, the dissent suggests that the videos are not
speech at all, primarily because the Larsens are telling someone else’s story as part
of a for-profit service. See post at 48-49. The dissent’s scattershot approach may
be due to the fact that neither of these theories (or any of its others) finds support in
Supreme Court precedent or opinions of this court.
                                          -9-
U.S. 310, 342 (2010) (collecting cases). The reason, the Court has said, is that they
“contribute to the discussion, debate, and the dissemination of information and ideas
that the First Amendment seeks to foster” no less than individuals do. Pac. Gas, 475
U.S. at 8 (plurality opinion) (internal quotation marks and citation omitted).

      Minnesota’s position is that it is regulating the Larsens’ conduct, not their
speech. To be sure, producing a video requires several actions that, individually,
might be mere conduct: positioning a camera, setting up microphones, and clicking
and dragging files on a computer screen. But what matters for our analysis is that
these activities come together to produce finished videos that are “medi[a] for the
communication of ideas.” Joseph Burstyn, 343 U.S. at 501; see also Brown v. Entm’t
Merchs. Ass’n, 564 U.S. 786, 792 n.1 (2011) (“Whether government regulation
applies to creating, distributing, or consuming speech makes no difference.”).

       If we were to accept Minnesota’s invitation to evaluate each of the Larsens’
acts individually, then wide swaths of protected speech would be subject to
regulation by the government. The government could argue, for example, that
painting is not speech because it involves the physical movements of a brush. Or it
could claim that publishing a newspaper is conduct because it depends on the
mechanical operation of a printing press. It could even declare that a parade is
conduct because it involves walking. Yet there is no question that the government
cannot compel an artist to paint, demand that the editors of a newspaper publish a
response piece, or require the organizers of a parade to allow everyone to participate.
See, e.g., Tornillo, 418 U.S. at 256–58; Hurley v. Irish-Am. Gay, Lesbian & Bisexual
Grp. of Bos., Inc., 515 U.S. 557, 572–73 (1995). Speech is not conduct just because
the government says it is.

                                          B.

      Minnesota’s interpretation of the MHRA interferes with the Larsens’ speech
in two overlapping ways. First, it compels the Larsens to speak favorably about

                                         -10-
same-sex marriage if they choose to speak favorably about opposite-sex marriage.
Second, it operates as a content-based regulation of their speech.

       The Supreme Court has “held time and again that freedom of speech includes
both the right to speak freely and the right to refrain from speaking at all.” Janus,
138 S. Ct. at 2463 (internal quotation marks and citation omitted). As Janus
recognized, the latter is perhaps the more sacred of the two rights. See id. at 2463–
64. After all, the “choice of a speaker not to propound a particular point of view . . .
is presumed to lie beyond the government’s power to control.” Boy Scouts of Am.
v. Dale, 530 U.S. 640, 654 (2000) (citation omitted).

       To apply the MHRA to the Larsens in the manner Minnesota threatens is at
odds with the “cardinal constitutional command” against compelled speech. Janus,
138 S. Ct. at 2463. The Larsens do not want to make videos celebrating same-sex
marriage, which they find objectionable. Instead, they wish to actively promote
opposite-sex weddings through their videos, which at a minimum will convey a
different message than the videos the MHRA would require them to make. Even if
the Larsens’ desire to selectively speak is “provocative” and “stirs people to anger,”
Terminiello, 337 U.S. at 4, Minnesota cannot “coerce[ them] into betraying their
convictions” and promoting “ideas they find objectionable,” Janus, 138 S. Ct. at
2464. Compelling speech in this manner, as the Supreme Court made clear in Janus,
“is always demeaning.” Id. This is especially true here, because Minnesota insists
that the Larsens must be willing to convey the same “positive” message in their
videos about same-sex marriage as they do for opposite-sex marriage.

        Minnesota attempts to downplay this injury by pointing out that the MHRA
would not require the Larsens to convey any specific message in their videos. Even
if the Larsens must be willing to produce “positive” videos about same-sex marriage,
Minnesota argues, they need not actually do so unless a customer requests a film
with this point of view.


                                         -11-
       Even aside from its implausibility—for it seems unlikely that any same-sex
couple would request a video condemning their marriage—this argument does not
get Minnesota far under First Amendment doctrine. The Supreme Court has
recognized that the government still compels speech when it passes a law that has
the effect of foisting a third party’s message on a speaker. In Hurley, for example,
it held that Massachusetts could not use its public-accommodation law to require the
sponsors of a private parade to include a group of gay, lesbian, and bisexual
individuals who wished to march while “carrying [their] own banner.” 515 U.S. at
572–73. The Court explained that compelling the inclusion of others impermissibly
“declar[ed] the sponsors’ speech itself to be [a] public accommodation” in a way
that “alter[ed] the expressive content of their parade.” Id.

        Similarly, in Tornillo, the Supreme Court addressed a Florida statute that
required newspapers that published attacks on the “personal character or official
record” of political candidates to publish the candidates’ responses too, free of cost.
418 U.S. at 244. Forced inclusion, the Court reasoned, “fail[ed] to clear the barriers
of the First Amendment” because it impermissibly “intru[ded] into the function of
the editors.” Id. at 258. The lesson from Tornillo is that the First Amendment is
relevant whenever the government compels speech, regardless of who writes the
script.

       The MHRA also operates in this case as a content-based regulation of the
Larsens’ speech, even if, as the Supreme Court has recognized, the MHRA does not,
“[o]n its face, . . . aim at the suppression of speech.” Roberts v. U.S. Jaycees, 468
U.S. 609, 623 (1984). A content-based regulation “[m]andat[es] speech that a
speaker would not otherwise make” or “exacts a penalty on the basis of the content
of” speech. Riley v. Nat’l Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 795 (1988)
(quoting Tornillo, 418 U.S. at 256). By treating the Larsens’ choice to talk about
one topic—opposite-sex marriages—as a trigger for compelling them to talk about
a topic they would rather avoid—same-sex marriages—the MHRA does both at
once. In fact, by requiring the Larsens to convey “positive” messages about same-

                                         -12-
sex weddings, it even goes a step further. Cf. Reed v. Town of Gilbert, 135 S. Ct.
2218, 2227 (2015) (describing content-based regulations as those that operate based
on “the topic discussed or the idea or message expressed”).

       The Supreme Court’s decision in Tornillo highlights the problems with
content-based regulations. Even if a regulation that requires speech does not directly
“prevent[ speakers] from saying anything [they] wish[],” it still exacts a penalty.
Tornillo, 418 U.S. at 256 (citation omitted). In Tornillo, the penalty threatened to
drive “editors [to] conclude that the safe course [was] to avoid controversy” and to
simply not “publish[] news or commentary arguably within the reach of the . . .
statute.” Id. at 257. Here, “the safe course” for the Larsens would be to avoid the
wedding-video business altogether. Yet this type of compelled self-censorship, a
byproduct of regulating speech based on its content, unquestionably “dampens the
vigor and limits the variety of public debate.” 4 Id. (citation omitted).

                                          C.

       Laws that compel speech or regulate it based on its content are subject to strict
scrutiny, which will require Minnesota, at a minimum, to prove that the application
of the MHRA to the Larsens is “narrowly tailored to serve [a] compelling state
interest[].” Reed, 135 S. Ct. at 2226; see also, e.g., Dale, 530 U.S. at 654 (“[T]he
choice of a speaker not to propound a particular point of view . . . is presumed to lie
beyond the government’s power to control.” (citation omitted)); Hurley, 515 U.S. at
573 (“[T]he fundamental rule of protection under the First Amendment[ is] that a
speaker has the autonomy to choose the content of his own message.”); cf. Janus,


      4
       The allegations here may well be more troubling from a First Amendment
perspective than the facts of Tornillo. In that case, all the newspaper had to do was
reproduce verbatim an opinion piece written by someone else. See Tornillo, 418
U.S. at 244. The MHRA, in contrast, would require the Larsens to use their own
creative skills to speak in a way they find morally objectionable.
                                         -13-
138 S. Ct. at 2464 (suggesting that “a law commanding ‘involuntary affirmation’ of
objected-to beliefs would require ‘even more immediate and urgent grounds’ than a
law demanding silence” (emphasis added) (quoting W. Va. State Bd. of Educ. v.
Barnette, 319 U.S. 624, 633 (1943))); Gralike v. Cook, 191 F.3d 911, 919–20 (8th
Cir. 1999) (applying strict scrutiny to a law forcing candidates to speak about term
limits). In an as-applied challenge like this one, the focus of the strict-scrutiny test
is on the actual speech being regulated, rather than how the law might affect others
who are not before the court. See Phelps-Roper v. Ricketts, 867 F.3d 883, 896 (8th
Cir. 2017).

                                           1.

       The State asserts an interest in ensuring “that all people in Minnesota [are]
entitled to full and equal enjoyment of public accommodations and services.”
(internal quotation marks and citation omitted). This interest has a substantial
constitutional pedigree and, generally speaking, we have no doubt that it is
compelling. For example, the Supreme Court has said that antidiscrimination laws
typically “are well within the State’s . . . power to enact when a legislature has reason
to believe that a given group is the target of discrimination.” Hurley, 515 U.S. at
572. Indeed, the MHRA itself withstood a constitutional challenge after Minnesota
applied it to compel a “large and basically unselective” social club to accept female
members. Roberts, 468 U.S. at 621–22, 626–27. And like the dissent, we have little
doubt that Minnesota had powerful reasons for extending the MHRA to protect its
citizens against sexual-orientation discrimination. See post at 31-32.

        But that is not the point. Even antidiscrimination laws, as critically important
as they are, must yield to the Constitution. And as compelling as the interest in
preventing discriminatory conduct may be, speech is treated differently under the
First Amendment. See Hurley, 515 U.S. at 579 (“While the law is free to promote
all sorts of conduct in place of harmful behavior, it is not free to interfere with speech
for no better reason than promoting an approved message or discouraging a

                                          -14-
disfavored one, however enlightened either purpose may strike the government.”).
As the Supreme Court has explained, even if the government may prohibit “the act
of discriminating against individuals in the provision of publicly available goods,
privileges, and services,” it may not “declar[e] [another’s] speech itself to be [a]
public accommodation” or grant “protected individuals . . . the right to participate in
[another’s] speech.” Id. at 572–73 (emphasis added).

        Hurley is particularly instructive. When Massachusetts forced the organizers
of a private parade to include a group that wished “to march in the parade as a way
to express pride in their Irish heritage as openly gay, lesbian, and bisexual
individuals,” id. at 560–61, the Supreme Court concluded that applying the State’s
public-accommodation law in this way violated the organizers’ freedom of speech,
id. at 566. Although antidiscrimination laws are generally constitutional, the Court
reasoned, a “peculiar” application that required speakers “to alter the[ir] expressive
content” was not. Id. at 572–73 (emphasis added). In short, the Court drew the line
exactly where the Larsens ask us to here: to prevent the government from requiring
their speech to serve as a public accommodation for others.

       Similarly, in Dale, the Supreme Court held that the Boy Scouts had the right
to expel a gay-rights activist, despite a New Jersey antidiscrimination law that
otherwise prohibited the action. 530 U.S. at 644. The reason, the Court said, was
that the Boy Scouts’ opposition to homosexuality was expressive and “the forced
inclusion of [the activist] would [have] significantly affect[ed] its expression.” Id.
at 650–52, 656; see also id. at 659 (“[T]he First Amendment prohibits the State from
imposing [an inclusion] requirement through the application of its public
accommodations law.”). Like Hurley, Dale makes clear that once conduct crosses
over to speech or other expression, the government’s ability to regulate it is limited.

      As these cases demonstrate, regulating speech because it is discriminatory or
offensive is not a compelling state interest, however hurtful the speech may be. It is
a “bedrock principle . . . that the government may not prohibit the expression of an

                                         -15-
idea simply because society finds the idea itself offensive or disagreeable.” Texas
v. Johnson, 491 U.S. 397, 414 (1989); see also Masterpiece Cakeshop, 138 S. Ct. at
1731 (“[I]t is not . . . the role of the State or its officials to prescribe what shall be
offensive.”). After all, the Westboro Baptist Church could carry highly
inflammatory signs at military funerals, see Snyder v. Phelps, 562 U.S. 443, 448–
49, 460–61 (2011), the Nazis could march in areas heavily populated by Jewish
residents, see Nat’l Socialist Party of Am. v. Village of Skokie, 432 U.S. 43, 43–44
(1977) (per curiam), and an activist could burn the American flag as a form of
political protest, see Johnson, 491 U.S. at 399.

       The cases relied upon by Minnesota and the dissent are not to the contrary. In
Roberts, for example, the Supreme Court emphasized that an all-male social club
had failed to show that a law requiring the admission of female members “impose[d]
any serious burdens on the male members’ freedom of expressive association” or
“impede[d] the organization’s ability to engage in . . . protected activities or to
disseminate its preferred views.” 468 U.S. at 626–27; see also id. at 627
(highlighting that the law “impose[d] no restrictions on the organization’s ability to
exclude individuals with ideologies or philosophies different from those of its
existing members”). So too in Hishon v. King & Spalding, in which the Court
emphasized that a law firm “ha[d] not shown how its ability to [exercise its
expressive and associational rights] would be inhibited by a requirement that it
consider [a woman] for partnership on her merits.” 467 U.S. 69, 78 (1984). The
unmistakable message is that antidiscrimination laws can regulate conduct, but not
expression.

       Indeed, if Minnesota were correct, there is no reason it would have to stop
with the Larsens. In theory, it could use the MHRA to require a Muslim tattoo artist
to inscribe “My religion is the only true religion” on the body of a Christian if he or
she would do the same for a fellow Muslim, or it could demand that an atheist
musician perform at an evangelical church service. In fact, if Minnesota were to do
what other jurisdictions have done and declare political affiliation or ideology to be

                                          -16-
a protected characteristic, then it could force a Democratic speechwriter to provide
the same services to a Republican, or it could require a professional entertainer to
perform at rallies for both the Republican and Democratic candidates for the same
office. See, e.g., D.C. Code § 2-1402.31; Seattle, Wash., Mun. Code §§ 14.06.010,
.020(L), 030(B); cf. Hurley, 515 U.S. at 571–72 (recognizing that states have the
power to create additional protected classes).

                                         2.

       Even so, Minnesota argues that we should apply intermediate scrutiny based
on a theory that, once again, turns on the distinction between conduct and speech.
Specifically, when “‘speech’ and ‘nonspeech’ elements are combined in the same
course of conduct” and the government seeks to neutrally regulate the non-speech
element, intermediate scrutiny applies under the incidental-burden doctrine.
Johnson, 491 U.S. at 407 (quoting United States v. O’Brien, 391 U.S. 367, 376
(1968)); see also Holder v. Humanitarian Law Project, 561 U.S. 1, 26–27 (2010)
(explaining that a regulation must be content-neutral under this doctrine). According
to Minnesota, the MHRA only incidentally burdens speech because it neutrally
regulates “commercial conduct and economic activity” and requires the Larsens to
do nothing more than provide “services to customers regardless of their sexual
orientation.”

       The problem with this theory, even aside from the fact that the MHRA is not
content neutral, see supra Part III.B, is that Minnesota does not actually seek to
regulate non-speech activity, see Humanitarian Law Project, 561 U.S. at 26–27.
The “commercial conduct” and “economic activity” to which Minnesota refers is the
making of the videos themselves, which, as we have already explained, are speech.
Indeed, Minnesota cannot specifically identify anything else, meaning that this is
just a repackaging of its theory that making the videos is conduct, not speech. See
supra Part III.A.


                                        -17-
       Importantly, the fact that Minnesota is not shy about its belief that it can
regulate the videos themselves distinguishes this case from other applications of
antidiscrimination laws that actually do target conduct, which are generally
constitutional even when they incidentally affect speech. Cf. Hurley, 515 U.S. at
572–73 (declaring a “peculiar” application of an antidiscrimination law to be
unconstitutional).     An employment-discrimination law, for example, can
unquestionably “require an employer to take down a sign reading ‘White Applicants
Only.’” Rumsfeld v. Forum for Acad. & Institutional Rights, Inc. (F.A.I.R.), 547
U.S. 47, 62 (2006). And a public-accommodation law requiring a restaurant to serve
people of all races, genders, and sexual orientations will have the incidental effect
of requiring servers to speak to customers to take their orders. But these
consequences are incidental because the relevant laws target the activities of hiring
employees and providing food, neither of which typically constitutes speech. Here,
by contrast, Minnesota is targeting speech itself.5

      Minnesota also suggests that a lesser form of scrutiny is appropriate because
the Larsens can say that they disapprove of same-sex marriage in some other way.
But just like New Hampshire could not “require [drivers] to display the state motto”
Live Free or Die on their license plates, Wooley v. Maynard, 430 U.S. 705, 717
(1977), even if they could disavow the motto through “a conspicuous bumper

      5
        In fact, Minnesota’s position intrudes on the Larsens’ speech in yet another
way. In its view, the MHRA would not allow the Larsens to even advertise what
they have in mind for their wedding videos. The district court upheld this limitation
on the theory that “telling potential customers that a business will discriminate . . .
is part of the act of . . . discrimination itself.”

      This analysis, however, rests on a faulty premise. If creating videos were
conduct that Minnesota could regulate, then the State could invoke the incidental-
burden doctrine to forbid the Larsens from advertising their intent to engage in
discriminatory conduct. See F.A.I.R., 547 U.S. at 62. But in this case, Minnesota
cannot compel the Larsens to speak, so it cannot force them to remain silent either.
See Wooley, 430 U.S. at 714.
                                         -18-
sticker,” id. at 722 (Rehnquist, J., dissenting), so too would a disclaimer here be
inadequate. The reason is that the constitutional “protection of a speaker’s freedom
would be empty” if “the government could require speakers to affirm in one breath
that which they deny in the next.” Hurley, 515 U.S. at 576 (brackets and citation
omitted).

       To be sure, the Supreme Court has suggested that the opportunity to provide
a disclaimer can make a difference when a law requires an otherwise-silent party to
provide a forum for the speech of others. One example is PruneYard Shopping
Center v. Robins, which upheld a requirement compelling the owner of a shopping
mall to allow private individuals to distribute political pamphlets on the premises.
447 U.S. 74, 77–78, 88 (1980). The Court emphasized that the owner could
“expressly disavow any connection with the message by simply posting signs in the
area where the speakers or handbillers st[ood].” Id. at 87. “Notably absent,”
however, “was any concern that access to [the mall] might affect the shopping center
owner’s exercise of his own right to speak” or any allegation that the owner
“objected to the content of the pamphlets.” Pac. Gas, 475 U.S. at 12 (plurality
opinion). Here, of course, the Larsens strenuously object to what Minnesota would
have them say.

        Minnesota’s reliance on F.A.I.R. is similarly flawed. F.A.I.R. was also about
the availability of a forum, but this time for legal recruiters. Law schools, which
invited and hosted recruiters of all types, objected to hosting the military because of
a disagreement with policies that excluded gays and lesbians from serving. F.A.I.R.,
547 U.S. at 51–52. Federal law, however, required the schools to give equal access
to military recruiters or risk losing federal funding. Id. The schools sued, claiming
that they had a First Amendment right to exclude military recruiters from campus.
Id. at 52–53. The Supreme Court disagreed, even if the schools had to “send e-mails
[and] post notices on bulletin boards on [the recruiters’] behalf”—both “elements of
speech.” Id. at 61.


                                         -19-
        The Supreme Court upheld the law because it did not interfere with the law
schools’ expression or coopt their speech. Simply hosting recruiters was not speech,
according to the Court, so the “accommodation of a military recruiter’s message”
did not “sufficiently interfere with any message of the school[s].” Id. at 64. Besides,
just like the mall owner in PruneYard, the schools “remain[ed] free . . . to express
whatever views they may have [had] on the military’s congressionally mandated
employment policy.” Id. at 60. Cases like Hurley, by contrast, involved
unconstitutionally compelled speech because “the complaining speaker’s own
message was affected by the speech it was forced to accommodate.” Id. at 63.

       The facts of the case, as pleaded by the Larsens, are much closer to Hurley
than to PruneYard or F.A.I.R. Rather than serving as a forum for the speech of
others, the Larsens’ videos will carry their “own message.” Id. The MHRA
interferes with their message by requiring them to say something they otherwise
would not. See id. at 64. The Larsens, then, lose “the autonomy to choose the
content of [their] own message,” id. (quoting Hurley, 515 U.S. at 573), which
violates the “cardinal constitutional command” against compelled speech, Janus,
138 S. Ct. at 2463.

                                    *     *      *

       Consistent with the Supreme Court’s instruction that antidiscrimination laws
“do not, as a general matter, violate the First . . . Amendment[],” Hurley, 515 U.S.
at 572, our holding leaves intact other applications of the MHRA that do not regulate
speech based on its content or otherwise compel an individual to speak. But when,
as here, Minnesota seeks to regulate speech itself as a public accommodation, it has
gone too far under Hurley and its interest must give way to the demands of the First
Amendment.




                                         -20-
                                         IV.

       The district court also ruled that the Larsens could not seek relief on various
other constitutional theories. We largely agree that these claims fail. But one—the
free-exercise claim—can proceed because it is intertwined with their free-speech
claim. Accordingly, the Larsens are free to pursue their so-called “hybrid rights”
claim on remand.

                                         A.

       The basic premise of the Larsens’ free-exercise claim is that the MHRA, as
interpreted by Minnesota, prevents them from freely exercising their religious
beliefs. It does so, the Larsens say, because they will have to either show support
for same-sex marriage, even though they object to it on religious grounds, or refrain
from making wedding videos at all. This is not a typical free-exercise claim.

       Those seeking relief under the Free Exercise Clause of the First Amendment
will ordinarily argue that their religion requires them to engage in conduct that the
government forbids or forbids certain conduct that the government requires. See,
e.g., Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 534
(1993) (evaluating whether those who practice Santeria could perform animal
sacrifice, the religion’s “central element,” even though it was illegal); Emp’t Div.,
Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 874 (1990) (deciding whether
members of the Native American Church should be allowed to use peyote, a
controlled substance, for “sacramental purposes”); Gillette v. United States, 401 U.S.
437, 461 (1971) (considering a claim that conscientious objectors should have been
able to avoid military conscription during the Vietnam War). If the Larsens’ claim
fell into one of those two categories, then we would simply apply the rule that
neutral, generally applicable laws that incidentally burden “a particular religious
practice” do not have to be “justified by a compelling governmental interest.”
Church of the Lukumi, 508 U.S. at 531; see also Smith, 494 U.S. at 878–79 (“We

                                        -21-
have never held that an individual’s religious beliefs excuse him from compliance
with an otherwise valid law prohibiting conduct that the State is free to regulate.”
(emphasis added)).

       But the Larsens have alleged that the MHRA burdens their religiously
motivated speech, not their religious conduct. So their claim falls into the class of
“hybrid situation[s]” in which “the Free Exercise Clause in conjunction with other
constitutional protections, such as freedom of speech,” can “bar[] application of a
neutral, generally applicable law.” Smith, 494 U.S. at 881–82 (emphasis added).
Because the Larsens’ free-exercise claim is “[]connected with [their] communicative
activity,” in other words, the Larsens may use their “Free Exercise Clause concerns”
to “reinforce[]” their free-speech claim. Id. at 882.

       Minnesota, the district court, and the dissent seem to think that we can simply
ignore the hybrid-rights discussion from Smith because it was dicta. For two
reasons, it cannot be dismissed so easily. First, we applied the hybrid-rights doctrine
post-Smith in Cornerstone Bible Church v. City of Hastings, which rejected a
church’s stand-alone free-exercise claim but recognized that the church’s other
constitutional claims “breathe[d] life back into [its] ‘hybrid rights’ claim.” 948 F.2d
464, 472–73 (8th Cir. 1991). Because this aspect of Cornerstone Bible Church
resurrected a claim that had been left for dead by the district court, our application
of the hybrid-rights theory was part of the holding because it was “essential to the
judgment in that case.” John Morrell & Co. v. Local Union 304A of United Food &
Commercial Workers, 913 F.2d 544, 550 (8th Cir. 1990) (distinguishing between
holdings and dicta).

       Second, we do not agree with the premise that Smith’s analysis of the hybrid-
rights doctrine was dicta. Smith upheld a “neutral, generally applicable law” that
interfered with the sacramental use of peyote. 494 U.S. at 881–82. To reach this
conclusion, however, the Supreme Court had to grapple with a long line of cases that
had treated the Free Exercise Clause as a shield against laws burdening religious

                                         -22-
practices. See id. (collecting cases). Rather than overrule these decisions, the Court
explained that they involved “hybrid situation[s]” in which a free-exercise challenge
was intertwined with another constitutional right. Id. at 882.

       This means that Smith did more than simply speculate about how to treat a
hybrid claim in some hypothetical future case. Rather, it described the operation of
an existing doctrine, one that it then applied to the parties. See id. (highlighting that
“[t]here [was] no contention that Oregon’s drug law represent[ed] an attempt to
regulate . . . the communication of religious beliefs” (emphasis added)). Although
the claimants did not prevail under the hybrid-rights doctrine in Smith, the Court’s
discussion of it was far from dicta.

       Of course, it is not at all clear that the hybrid-rights doctrine will make any
real difference in the end. After all, the Larsen’s free-speech claim already requires
the application of strict scrutiny. As a practical matter, then, the fact that the videos
also have religious significance may not move the needle much. But because the
Larsens have adequately alleged a hybrid-rights claim in their complaint, the district
court must allow them to develop it on remand. See Cornerstone Bible Church, 948
F.2d at 473.

                                           B.

       The Larsens cannot prevail on any of their remaining claims, beginning with
their allegation that the MHRA violates their associational-freedom rights. Their
theory is that the law forces them “to join together and speak with those who wish
to express an opposing message about marriage,” which unconstitutionally “impairs
their ability to express their views, and only those views.” (internal quotation marks,
brackets, and citation omitted).

       Although the Larsens call it associational freedom, this is really a disguised
free-speech claim. The right to expressive association protects groups from being

                                          -23-
forced “to accept members [they do] not desire.” F.A.I.R., 547 U.S. at 69 (citation
omitted). But requiring the Larsens to produce same-sex-wedding videos would not
force them to accept same-sex couples as “members” of their company or of some
other group to which they belong. Rather, they would simply have to “‘associate’
with [same-sex couples] in the sense that they [would need to] interact with them.”
Id. Standing alone, these interactions would not affect their “ability to advocate
public or private viewpoints.” Dale, 530 U.S. at 648. It is only when these
interactions require the Larsens to speak in a certain way that the MHRA “impair[s]
the[ir] ability . . . to express th[eir] views.” Id.

       Indeed, the Larsens’ allegations all but doom their associational-freedom
claim. The complaint stresses that the Larsens will “gladly work with all people—
regardless of their . . . sexual orientation”—as long as the message of any video they
are asked to make fits with their religious beliefs. The Larsens’ counsel reinforced
this point at oral argument, explaining that they would have no problem making
other types of videos for gay or lesbian customers. It is clear, then, that serving,
speaking to, and otherwise associating with gay and lesbian customers is not the
harm they seek to remedy. Their real objection is to the message of the videos
themselves, which is just another way of saying that the MHRA violates their free-
speech rights.

                                         C.

      The Larsens have also brought a claim alleging a violation of the Equal
Protection Clause of the Fourteenth Amendment. Their argument begins with the
uncontroversial premise that free speech and the free exercise of religion are
fundamental constitutional rights. See Chaplinsky v. New Hampshire, 315 U.S. 568,
570–71 (1942); Cantwell v. Connecticut, 310 U.S. 296, 303, 307 (1940). The
MHRA treats people differently in the exercise of these fundamental rights, they say,
because “[f]ilmmakers who support same-sex marriage are free to create and sell
wedding films that align with their views on marriage,” while those who oppose it

                                        -24-
are not. So this “classification[] affecting fundamental rights” merits strict
scrutiny—a standard that the MHRA cannot satisfy. Clark v. Jeter, 486 U.S. 456,
461 (1988).

       The problem with the Larsens’ logic lies in the middle step: the classification
that they believe they have identified. The MHRA does not classify anyone based
on their views about marriage. Rather, under Minnesota’s interpretation, every
wedding-video business must be willing to film both opposite-sex and same-sex
weddings. The point, in other words, is that the law applies equally. Cf. Pers. Adm’r
of Mass. v. Feeney, 442 U.S. 256, 273 (1979) (“The Fourteenth Amendment
guarantees equal laws, not equal results.”).

       To be sure, the Larsens, and others like them, are unhappy with the MHRA’s
requirements, but dissatisfaction with the law is not itself a classification. Cf. id. at
271–72 (explaining that “many [laws] affect certain groups unevenly, even though
the law itself treats them no differently from all other members of the class described
by the law”). Indeed, by the Larsens’ logic, any rule that affects religiously
motivated conduct would be subject to strict scrutiny because it would create two
groups of people: those who are happy to follow the law and those who are not. But
we know from Smith that the government has the power to enact neutral, generally
applicable laws that burden religious conduct. 494 U.S. at 878–80. We accordingly
reject the Larsens’ attempt to manufacture a legal classification that does not exist.

                                           D.

       The Larsens further allege that the MHRA “is vague and allows unbridled
discretion.” They focus on Minn. Stat. § 363A.17(3), which forbids discrimination
“unless the alleged refusal or discrimination is because of a legitimate business
purpose.” (Emphasis added). According to the Larsens, this exception creates
“uncertainty” about the scope of the law and allows Minnesota to enforce the law


                                          -25-
however it wishes, including more aggressively against those with whom it
disagrees.

       The MHRA, as applied to the Larsens, is not unconstitutionally vague. “We
consider whether a statute is vague as applied to the particular facts at issue, for a
plaintiff who engages in some conduct that is clearly proscribed cannot complain of
the vagueness of the law as applied to the conduct of others.” Humanitarian Law
Project, 561 U.S. at 18–19 (emphasis added) (internal quotation marks, brackets,
and citation omitted). The allegations in the complaint once again doom the Larsens’
argument, this time because they insist that “the MHRA prohibits them from
[creating only opposite-sex-wedding videos]” and that Minnesota has “categorically
declared” that their religious objections are not a “legitimate business purpose.” So
their argument that they are somehow left in legal limbo rings hollow.

       They also cannot explain how the legitimate-business-purpose exception
gives unbridled discretion to state officials. The Larsens fail to cite even a single
example of discrimination in enforcement of this exception, much less show that
Minnesota has a pattern of discriminatory enforcement. Nor is the phrase
“legitimate business purpose,” which mirrors language routinely used elsewhere in
antidiscrimination law, see, e.g., McDonnell Douglas Corp. v. Green, 411 U.S. 792,
802 (1973) (explaining that an employer may rebut a charge of discrimination by
pointing to “some legitimate, nondiscriminatory reason” for a hiring decision), so
open-ended “that it authorizes or encourages seriously discriminatory enforcement,”
Humanitarian Law Project, 561 U.S. at 18 (citation omitted).

                                          E.

      Finally, the Larsens’ complaint also alleges a violation of the unconstitutional-
conditions doctrine. They reason that the MHRA “conditions [their] right to
promote their religious views about marriage . . . on their willingness to forfeit their


                                         -26-
rights to be free from government-compelled speech, to freely exercise their religion,
and to equal protection of the laws.”

       This argument is just a replay of their other claims, once again under an ill-
fitting legal framework. The unconstitutional-conditions doctrine prevents the
government from “deny[ing] a benefit to a person” because of “constitutionally
protected [activity].” Perry v. Sindermann, 408 U.S. 593, 597 (1972) (emphasis
added). This case, however, involves “direct[]” regulation, not the withholding of
benefits, such as “tax exemptions,” “unemployment benefits,” or “welfare
payments.” Id. (citation omitted). We accordingly treat this claim for what it is:
three miscast, freestanding constitutional claims.

                                          V.

       We affirm the district court’s judgment in part, reverse it in part, and remand
for further proceedings. On remand, the district court must consider in the first
instance whether the Larsens are entitled to a preliminary injunction, keeping in
mind the principle that, “[w]hen a plaintiff has shown a likely violation of his or her
First Amendment rights, the other requirements for obtaining a preliminary
injunction are generally deemed to have been satisfied.” Minn. Citizens Concerned
for Life, Inc. v. Swanson, 692 F.3d 864, 870 (2012) (en banc) (citation omitted).

KELLY, Circuit Judge, concurring in part and dissenting in part.

      The Larsens want to expand their videography business to provide wedding-
video services, but they do not want to supply these services for same-sex weddings.
Minnesota has enacted a general antidiscrimination statute that prohibits businesses
from discriminating against individuals based on certain protected characteristics,
including sexual orientation. The Larsens filed this lawsuit to obtain an exemption
that would allow them to deny service to same-sex couples. The court today
correctly rejects many of the Larsens’ arguments as to why they are entitled to such

                                         -27-
an exemption. It nonetheless concludes that the First Amendment’s protections for
free speech and free exercise of religion likely entitle them to relief. From this
holding, I must respectfully dissent.

       No court has ever afforded “affirmative constitutional protections” to private
discrimination. Norwood v. Harrison, 413 U.S. 455, 469–70 (1973). Indeed,
caselaw has long recognized that generally applicable laws like Minnesota’s may
limit the First Amendment rights of an individual in his capacity as the owner of a
business serving the public. Masterpiece Cakeshop, Ltd. v. Colo. Civil Rights
Comm’n, 138 S. Ct. 1719, 1723–24 (2018). Although religious and philosophical
objections to same-sex marriage are protected by the First Amendment, “such
objections do not allow business owners . . . to deny protected persons equal access
to goods and services under a neutral and generally applicable public
accommodations law.” Id. at 1727. That well-established principle should have
easily disposed of this case.

       Instead, the court tries to recharacterize Minnesota’s law as a content-based
regulation of speech, asserting that it forces the Larsens to speak and to convey a
message with which they disagree. Neither is true. The Larsens remain free to
communicate any message they desire—about same-sex marriage or any other
topic—or no message at all. What they cannot do is operate a public accommodation
that serves customers of one sexual orientation but not others. And make no mistake,
that is what today’s decision affords them license to do. The Larsens concede that
they want to operate a public accommodation that serves only opposite-sex couples.
Minnesota’s law prohibits that conduct just as it would prohibit any hotel from
denying its services to an individual based on race, any store from refusing to sell
goods to a person based on religion, or any restaurant from charging higher prices
to women than to men. That the service the Larsens want to make available to the
public is expressive does not transform Minnesota’s law into a content-based
regulation, nor should it empower the Larsens to discriminate against prospective
customers based on sexual orientation.

                                        -28-
                                          I

                                         A

       The axiom that places of public accommodation are open to everyone is
deeply rooted in the American legal system. Since at least the sixteenth century, the
common law recognized that innkeepers and common carriers were obligated to
serve all potential customers. See Lombard v. Louisiana, 373 U.S. 267, 276–77 &
n.6 (1963) (Douglas, J., concurring); see also Hurley v. Irish-Am. Gay, Lesbian &
Bisexual Grp. of Bos., 515 U.S. 557, 571 (1995); Bell v. Maryland, 378 U.S. 226,
296–99 (1964) (Goldberg, J., concurring). After the Civil War, states began
codifying those protections through public accommodations statutes to protect
African Americans from discrimination. Hurley, 515 U.S. at 571 (discussing
Massachusetts’s adoption of the first public accommodations law in 1865); see also
State Public Accommodation Laws, Nat’l Conf. St. Legislatures,
http://www.ncsl.org/research/civil-and-criminal-justice/state-public-
accommodation-laws.aspx (last updated April 8, 2019) (indicating that all but five
states have such laws). The federal government followed suit with the Civil Rights
Act of 1875 and later the Civil Rights Act of 1964, Title II of which contains the
current requirement: “All persons shall be entitled to the full and equal enjoyment
of the goods, services, facilities, privileges, advantages, and accommodations of any
place of public accommodation . . . without discrimination or segregation on the
ground of race, color, religion, or national origin.” 42 U.S.C. § 2000a(a).

       Public accommodations laws enforce the basic and fundamental right to be
treated as an equal in American society. Private discrimination “sap[s] the moral
fiber of the Nation,” 110 Cong. Rec. 7379 (1964) (statement of Sen. Kennedy), and
“mars the atmosphere of a united and classless society in which this Nation rose to
greatness,” 110 Cong. Rec. 7399 (1964) (statement of Sen. Magnuson) (quoting
President John F. Kennedy, Feb. 28, 1963). Title II and laws like it “send[] a clear
message to . . . places of public accommodations” that they may not deny

                                        -29-
historically disadvantaged groups the “equally effective and meaningful opportunity
to benefit from all aspects of life in America.” 135 Cong. Rec. 8506 (1989)
(statement of Sen. Harkin) (discussing the Americans with Disabilities Act).

      In that vein, Minnesota enacted the Minnesota Human Rights Act (MHRA)
more than 130 years ago. The MHRA originally provided that all persons “of every
race and color” shall be “entitled to the full and equal enjoyment of” public
accommodations within the state. An Act To Protect All Citizens in Their Civil and
Legal Rights, ch. 224, sec. 1, 1885 Minn. Laws 295, 296. Like other states,
Minnesota eventually broadened the scope of the law’s protections to cover a wider
swath of businesses and a larger number of protected classes. See U.S. Jaycees v.
McClure, 305 N.W.2d 764, 766–68 (Minn. 1981) (discussing the law’s history). The
current law defines a place of public accommodation as “a business,
accommodation, refreshment, entertainment, recreation, or transportation facility of
any kind, whether licensed or not, whose goods, services, facilities, privileges,
advantages or accommodations are extended, offered, sold, or otherwise made
available to the public.” Minn. Stat. § 363A.03 subdiv. 34 (2018).

       The current MHRA contains two antidiscrimination provisions at issue here.
The Public Accommodations Provision prohibits denying anyone the “full and equal
enjoyment” of the goods or services of a place of public accommodation because of
“race, color, creed, religion, disability, national origin, marital status, sexual
orientation, or sex.” Id. § 363A.11 subdiv. 1(a)(1). The Business Discrimination
Provision makes it an “unfair discriminatory practice” for a business “to
intentionally refuse to do business with, to refuse to contract with, or to discriminate
in the basic terms, conditions, or performance of the contract because of a person’s
race, national origin, color, sex, sexual orientation, or disability, unless the alleged
refusal or discrimination is because of a legitimate business purpose.” Id.
§ 363A.17(3).



                                         -30-
       Minnesota’s decision to add sexual orientation to the list of protected
characteristics was driven by substantial evidence of sexual-orientation
discrimination, particularly in rural areas. In April 1990, Minnesota Governor Rudy
Perpich appointed a task force to determine whether gay and lesbian Minnesotans
were suffering from discrimination and to make policy recommendations. See
Report of the Governor’s Task Force on Lesbian and Gay Minnesotans (Mar. 22,
1991) [hereinafter Task Force Report], J.A. 325–461. The task force heard forty
hours of public and private testimony on a range of issues affecting gay and lesbian
communities in various parts of the state. Id., J.A. 330. It concluded that there
remains “substantial societal hostility” toward homosexuality, which is “damaging
to gay men and lesbians and ultimately . . . society as a whole.” Id. Discrimination
is “wide-spread,” but it is “perhaps worse” in the state’s rural areas, where there is
greater evidence that gays and lesbians fear losing their jobs and housing on account
of sexual orientation. Id., J.A. 333. The task force noted that “an underlying theme”
to all of its public hearings and briefings “was the need to add gays and lesbians as
a protected class under the Minnesota Human Rights Act” to combat the
“considerable discrimination” faced by those individuals. Id., J.A. 332. In
particular, the task force highlighted the need to include protections for public
accommodations because “[s]everal people testified that they had been denied motel
or hotel rooms when the inn-keepers discovered they were gay, remarking, ‘We
don’t want your kind here.’” Id.

       This evidence is consistent with the well-documented history of
discrimination against gays and lesbians in this country. “[F]or centuries there have
been powerful voices to condemn homosexual conduct as immoral.” Lawrence v.
Texas, 539 U.S. 558, 571 (2003). Homosexuality was treated as an illness for much
of the twentieth century, and until recently, same-sex intimacy was criminalized by
many states. Obergefell v. Hodges, 135 S. Ct. 2584, 2596 (2015); see also Lawrence,
539 U.S. at 578. “Gays and lesbians were prohibited from most government
employment, barred from military service, excluded under immigration laws,


                                        -31-
targeted by police, and burdened in their rights to associate.” Obergefell, 135 S. Ct.
at 2596.

       It was in light of this history that Minnesota amended the MHRA to prohibit
various forms of discrimination based on sexual orientation. The amendments
sought to ensure that “sexual orientation cannot be used to deny some Minnesotans
the basic rights to a place to live, employment and other public accommodations
which should be enjoyed by all citizens.” Letter from Hubert H. Humphrey III, Att’y
Gen., to Hon. Alan Spear, Chair, Senate Judiciary Comm. (Mar. 1, 1993) [hereinafter
Humphrey Letter], J.A. 477. As relevant here, the law added sexual orientation to
the list of protected characteristics included in the Public Accommodations
Provision and the Business Discrimination Provision, see Act of April 2, 1993, ch.
22, sec. 10, 1993 Minn. Laws 121, 131–32; id. sec. 15, 1993 Minn. Laws at 140,
thereby recognizing that “the right to public accommodations, public services and
freedom from personal harm, should be guaranteed to all,” Humphrey Letter, J.A.
478.

      Minnesota is not alone in making sexual orientation a protected characteristic
or in prohibiting sexual-orientation discrimination in places of public
accommodation. Approximately half the states in the Union, along with the District
of Columbia, provide similar protections.6 In the remaining states, more than 100

      6
       See Cal. Civ. Code § 51(b) (West 2016); Colo. Rev. Stat. Ann. § 24-34-
601(2)(a) (West 2014); Conn. Gen. Stat. Ann. § 46a-81d(a) (West 2012); Del. Code
Ann. tit. 6, § 4504(a)(1) (West 2018); D.C. Code Ann. § 2-1402.31(a)(1) (West
2012); Haw. Rev. Stat. Ann. § 489-3 (West 2019); 775 Ill. Comp. Stat. Ann. 5/1-
103(Q), 5-102(A) (West 2019); Iowa Code Ann. § 216.7(1) (West 2019); Me. Rev.
Stat. Ann. tit. 5, § 4591 (2005); Md. Code Ann., State Gov’t § 20-304 (West 2014);
Mass. Gen. Laws Ann. ch. 272, § 98 (West 2016); Nev. Rev. Stat. Ann. § 651.070
(West 2011); N.H. Rev. Stat. Ann. § 354-A:17 (2018); N.J. Stat. Ann. § 10:5-
12(f)(1) (West 2018); N.M. Stat. Ann. § 28-1-7(F) (West 2019); N.Y. Civ. Rights
Law § 40-c(2) (McKinney 2019); Or. Rev. Stat. Ann. § 659A.403 (West 2016); 11

                                        -32-
local jurisdictions have adopted laws or ordinances prohibiting discrimination on the
basis of sexual orientation in places of public accommodation. See Br. of Amici
Curiae Massachusetts et al. 3a–8a. In all, more than half of all Americans live in a
jurisdiction that prohibits this type of discrimination. See id. at 9–10 & n.6.

       Numerous religious groups supported the inclusion of sexual orientation as a
protected characteristic under the MHRA. See, e.g., Joint Religious Legislative
Coal., JRLC Position on Human Rights with Regard to Sexual Orientation (Mar. 4,
1993), J.A. 463–71; Statement from James D. Habiger, Exec. Dir., Minn. Catholic
Conference (Mar. 1, 1993), J.A. 473–75; Task Force Report, J.A. 376–86
(excerpting endorsements from forty-seven religious denominations or institutions).
To accommodate religious views, the legislature added a broad exemption to the
MHRA for religious nonprofits. As originally enacted, the amendment provided that
nothing within the MHRA

             prohibits any religious association, religious corporation,
             or religious society that is not organized for private profit,
             or any institution organized for educational purposes that
             is operated, supervised, or controlled by a religious
             association, religious corporation, or religious society that
             is not organized for private profit, from:



R.I. Gen. Laws Ann. § 11-24-2 (West 2001); Vt. Stat. Ann. tit. 9, § 4502(a) (West
2015); Wash. Rev. Code Ann. § 49.60.215 (West 2019); Wis. Stat. Ann.
§ 106.52(3)(a)(1) (West 2016). At least two other states interpret laws prohibiting
sex discrimination as also prohibiting sexual-orientation discrimination. See
Interpretive Statement on Meaning of “Sex” in Elliott-Larsen Civil Rights Act, Mich.
C.R. Commission (May 21, 2018), https://www.michigan.gov/documents/mdcr/
MCRC_Interpretive_Statement_on_Sex_05212018_625067_7.pdf; Guidance on
Discrimination on the Basis of Sex Under the Pennsylvania Human Relations Act,
Penn. Hum. Rel. Commission (Aug. 2, 2018), https://www.phrc.pa.gov/About-Us/
Publications/Documents/General Publications/APPROVED Sex Discrimination
Guidance PHRA.pdf.
                                         -33-
               (1) limiting admission to or giving preference to
               persons of the same religion or denomination; or

               (2) in matters relating to sexual orientation, taking any
               action with respect to education, employment, housing
               and real property, or use of facilities. This clause shall
               not apply to secular business activities engaged in by
               the religious association, religious corporation, or
               religious society, the conduct of which is unrelated to
               the religious and educational purposes for which it is
               organized.

Act of April 2, 1993, ch. 22, sec. 6, 1993 Minn. Laws at 125–26 (now codified at
Minn. Stat. § 363A.26). When Minnesota amended its laws in 2013 to authorize
same-sex marriages, it added a third paragraph to the exception:

               (3) taking any action with respect to the provision of
               goods, services, facilities, or accommodations directly
               related to the solemnization or celebration of a civil
               marriage that is in violation of its religious beliefs.

Act of May 14, 2013, ch. 74, sec. 1, 2013 Minn. Laws 1 (now codified at Minn. Stat.
§ 363A.26).     The 1993 amendments also exempted from the Public
Accommodations Provision

            employees or volunteers of a nonpublic service
            organization whose primary function is providing
            occasional services to minors, such as youth sports
            organizations, scouting organizations, boys’ or girls’
            clubs, programs providing friends, counselors, or role
            models for minors, youth theater, dance, music or artistic
            organizations, agricultural organizations for minors, and
            other youth organizations, with respect to qualifications
            based on sexual orientation.



                                        -34-
Act of April 2, 1993, ch. 22, sec. 5, 1993 Minn. Laws at 125 (now codified at Minn.
Stat. § 363A.24 subdiv. 1).

                                            B

       The Larsens have sincere views about marriage rooted in their deeply held
religious beliefs. They are “Christians who base their beliefs on the Bible.” Am.
Compl. ¶ 21. In particular, the Larsens “disagree with the view and message that
same-sex marriage is morally equivalent to the historic, biblically-orthodox
definition of marriage as between one man and one woman.” Id. ¶ 116. Their
religious and philosophical objections to same-sex marriage are entitled to respect,
and “[i]t is not within the judicial ken to question the centrality of particular beliefs
or practices to a faith, or the validity of particular litigants’ interpretations of those
creeds.” Hernandez v. Comm’r, 490 U.S. 680, 699 (1989). “For many persons these
are not trivial concerns but profound and deep convictions accepted as ethical and
moral principles to which they aspire and which thus determine the course of their
lives.” Lawrence, 539 U.S. at 571. The First Amendment undoubtedly protects the
Larsens’ ability to “advocate with utmost, sincere conviction that, by divine
precepts, same-sex marriage should not be condoned.” Obergefell, 135 S. Ct. at
2607.

       But this case is not about the Larsens’ rights as individual citizens to worship
freely or to speak openly about their faith or political views. It is about their rights
as owners of Telescope Media Group (TMG), a Minnesota for-profit corporation.
TMG provides a variety of video and media production services to the public,
including short films and commercials. TMG does not currently make wedding
videos, but the Larsens want to expand TMG to include this service. The Larsens
aver that they “desire to use their unique storytelling and promotional talents to
convey messages that promote aspects of their sincerely-held religious beliefs.” Am.
Compl. ¶ 93. To that end, the Larsens want to offer wedding-video services, but
they do not want to provide those services to same-sex couples.

                                          -35-
       The Larsens concede that, by offering wedding-video services to the general
public, TMG qualifies as a place of public accommodation under the MHRA’s
definition. Id. ¶ 81. As a for-profit corporation, it falls outside the exemptions
included in the law for religious and secular nonprofits. See Minn. Stat. §§ 363A.24
subdiv. 1, 363A.26. The Public Accommodations Provision therefore prohibits
TMG from denying anyone the “full and equal enjoyment” of its services based on
sexual orientation, id. § 363A.11 subdiv. 1(a)(1), and the Business Discrimination
Provision prohibits it from discriminating in terms of a contract based on a person’s
sexual orientation unless it is because of a legitimate business purpose, id.
§ 363A.17(3). Minnesota has issued guidance stating that these provisions mean
that “a business that provides wedding services . . . may not deny services to a same-
sex couple based on their sexual orientation.” Am. Compl. ¶ 61.

      The Larsens also express a desire to create a website that includes the
following disclaimer against providing services to same-sex weddings: “Because of
TMG’s owners’ religious beliefs and expressive purposes, it cannot make films
promoting any conception of marriage that contradicts its religious beliefs that
marriage is between one man and one woman, including films celebrating same-sex
marriages.” Id. ¶ 158. They also intend to require every couple that uses their
services to sign a contract that requires TMG to publicly promote the couple’s
wedding video on TMG’s website and social media. Thus, if required to provide
wedding-video services for all couples, the Larsens assert that their own contract
would force them to promote a pro-same-sex-marriage viewpoint that they do not
endorse.

       The Larsens brought this lawsuit seeking to enjoin application of the MHRA
as to TMG, thus providing them an exemption from the Public Accommodations
Provision and Business Discrimination Provision. They assert causes of action
under the First Amendment’s protections for free speech, expressive association, and
the free exercise of religion, as well as under the Equal Protection and Due Process
Clauses of the Fourteenth Amendment.

                                        -36-
                                          II

       Before addressing the Larsens’ various claims, it is necessary to say a few
words about the justiciability of their allegations. Both standing and ripeness are
limitations on our judicial power “and must be considered even if not raised by the
parties.” Minn. Citizens Concerned for Life v. FEC, 113 F.3d 129, 131 n.5 (8th Cir.
1997); see 281 Care Comm. v. Arneson, 766 F.3d 774, 780 (8th Cir. 2014). “To
decide ripeness, courts consider: ‘(1) the hardship to the plaintiff caused by delayed
review; (2) the extent to which judicial intervention would interfere with
administrative action; and (3) whether the court would benefit from further factual
development.’” Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789, 796–
97 (8th Cir. 2016) (quoting Nat’l Right to Life Political Action Comm. v. Connor,
323 F.3d 684, 692–93 (8th Cir. 2003)). “The touchstone of a ripeness inquiry is
whether the harm asserted has matured enough to warrant judicial intervention.”
Parrish v. Dayton, 761 F.3d 873, 875 (8th Cir. 2014) (cleaned up). Similarly, to have
standing to bring a pre-enforcement First Amendment challenge to a statute that
provides criminal penalties, there must be a “a credible threat of present or future
prosecution.” Minn. Citizens, 113 F.3d at 131 (quoting N.H. Right to Life Political
Action Comm. v. Gardner, 99 F.3d 8, 13 (1st Cir. 1996)).

       Whether the Larsens’ claims are justiciable at this juncture hinges on whether
their intended course of conduct is arguably proscribed by the MHRA. Susan B.
Anthony List v. Driehaus, 573 U.S. 149, 162 (2014). To violate either of the MHRA
provisions at issue here, a business must do two things. First, it must treat a person
differently than it would treat someone else—either by denying the person the “full
and equal enjoyment” of its goods and services or by engaging in one of several
forms of business discrimination. Second, that difference in treatment must be
“because of” one of the protected characteristics enumerated in the MHRA. As
applied to the Larsens and TMG, whether their business model violates this test
depends on exactly what “service” they generally provide to the public and whether
they are denying that service because of a protected characteristic. For example, a

                                        -37-
bakery that does not make cakes does not violate the MHRA by declining to bake a
wedding cake for a same-sex couple, because it is not treating that couple differently
than it would anyone else.

       Because we are at the pleading stage, our only guidance about how to define
TMG’s service comes from the complaint. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007))). TMG currently
offers “a wide variety of video and media production related services to the public,”
but it does not offer wedding-video services. Am. Compl. ¶ 80. So, if a same-sex
couple approached the Larsens today seeking a wedding video, the Larsens’ refusal
to serve them would not violate the MHRA because the Larsens do not currently
make that service available to the public. But the complaint alleges that the Larsens
want to expand TMG to offer “wedding-related services,” id. ¶ 139, specifically the
creation of “wedding videos,” id. ¶¶ 136, 138, 254. A couple seeking this service
would pay the Larsens to film their wedding and produce a video of the event. Id.
¶¶ 131–33, 147. The Larsens are “the master[s] of [their] own complaint,” so we
must accept that this is the service that they want TMG to provide. In re SuperValu,
Inc., 925 F.3d 955, 965 (8th Cir. 2019).

      With this understanding, there is little doubt that offering to film weddings of
heterosexual couples but refusing to film weddings of homosexual couples—purely
because they are homosexual—would violate both the Public Accommodations
Provision and the Business Discrimination Provision of the MHRA. The Larsens
concede as much in their complaint, alleging that they want to expand TMG to offer
wedding-video services to only opposite-sex couples but that “the MHRA prohibits
them from doing so.” Am. Compl. ¶ 160.

       The court’s opinion attempts to cast some doubt about whether the plain text
of the MHRA would require TMG to provide wedding-video services for same-sex

                                        -38-
weddings if it offers those services to heterosexual couples. The implication is that
the MHRA would only proscribe the Larsens’ conduct because “Minnesota reads”
the law that way. Supra at 4. For their part, the Larsens argue that they “would not
create a film celebrating same-sex marriage no matter who requested it.” This
argument appears to be premised on the idea that the service that TMG would
provide is not “wedding videos”—which is how it is phrased in the complaint—but
“opposite-sex wedding videos.” So long as the Larsens are willing to offer that
service to anyone, the argument goes, they do not violate the law.

       This argument fails. Under the MHRA, a business cannot define its services
in such a way as to incorporate a discriminatory characteristic. The Larsens cannot
define their service as “opposite-sex wedding videos” any more than a hotel can
recast its services as “whites-only lodgings.” That is because the MHRA does not
merely prohibit TMG from treating customers differently based on the customer’s
sexual orientation. It prohibits “deny[ing] any person the full and equal enjoyment”
of its services “because of . . . sexual orientation,” Minn. Stat. § 363A.11 subdiv.
1(a)(1) (emphasis added), or discriminating in business “because of a person’s . . .
sexual orientation,” id. § 363A.17(3) (emphasis added). In a nutshell, if the reason
for treating a customer differently is because of sexual orientation, race, or another
protected characteristic, that differential treatment is prohibited. See Abdull v.
Lovaas Inst. for Early Intervention Midwest, 819 F.3d 430, 433–34 (8th Cir. 2016)
(reading Minn. Stat. § 363A.11 to require the plaintiff to demonstrate that the
protected characteristic “‘more likely than not motivated’ the defendant”).

       To conclude otherwise would redefine discrimination to no longer encompass
a host of actions universally understood to be discriminatory. If a white store owner
refuses to sell goods to a white patron because the patron entered the store
accompanied by someone of another race, that is still discrimination “because of”
race. See Bob Jones Univ. v. United States, 461 U.S. 574, 605 (1983) (“[D]ecisions
of this Court firmly establish that discrimination on the basis of racial affiliation and
association is a form of racial discrimination.”). If a male basketball coach is

                                          -39-
retaliated against for complaining about unequal funding for the girls’ basketball
team, that retaliation is “on the basis of sex.” Jackson v. Birmingham Bd. of Educ.,
544 U.S. 167, 176–77 (2005). Likewise, regardless of who asks TMG to create the
wedding video, if the Larsens refuse to provide the service because of the sexual
orientation of the video’s subjects, that is discrimination “because of” sexual
orientation.

       Moreover, it is well established that some protected characteristics are so
intertwined with particular conduct that discrimination against the conduct becomes
discrimination against the protected class. Christian Legal Soc’y Chapter v.
Martinez, 561 U.S. 661, 688–89 (2010); see also Bray v. Alexandria Women’s
Health Clinic, 506 U.S. 263, 270 (1993) (“A tax on wearing yarmulkes is a tax on
Jews.”). The Supreme Court has repeatedly connected certain conduct with sexual
orientation as a protected characteristic. Christian Legal, 561 U.S. at 689; see
Lawrence, 539 U.S. at 575 (“When homosexual conduct is made criminal by the law
of the State, that declaration in and of itself is an invitation to subject homosexual
persons to discrimination both in the public and in the private spheres.” (emphases
added)); Romer v. Evans, 517 U.S. 620, 624 (1996) (characterizing a Colorado
constitutional amendment prohibiting antidiscrimination laws from including
protections for “homosexual, lesbian or bisexual orientation, conduct, practices or
relationships” as discriminating against homosexual persons as a class (emphasis
added)). Same-sex marriage has been described as a fundamental expression of an
individual’s sexual orientation. See Obergefell, 135 S. Ct. at 2604 (holding that laws
prohibiting same-sex marriage “impos[e] [a] disability on gays and lesbians”);
United States v. Windsor, 570 U.S. 744, 775 (2013) (“DOMA singles out a class of
persons deemed by a State entitled to recognition and protection to enhance their
own liberty.” (emphasis added)).

       Accordingly, intentionally refusing to provide services for a wedding because
it involves a same-sex couple is prohibited sexual-orientation discrimination under
the MHRA. The Larsens have made clear that they would refuse service to any

                                        -40-
same-sex wedding and that the only reason that they would do so would be “because
of” the sexual orientation of the couple involved. That conduct is clearly prohibited
by the MHRA, as the Larsens acknowledge in their complaint and as the court
recognizes in its rejection of their vagueness challenge. See supra at 26 (“The
allegations in the complaint . . . doom the Larsens’ argument . . . because they insist
that ‘the MHRA prohibits them from [creating only opposite-sex-wedding
videos]’ . . . .” (alteration in original)).

       The MHRA also requires that the services offered to same-sex couples be the
same as those offered to opposite-sex couples. The Business Discrimination
Provision prohibits a business from “discriminat[ing] in the basic terms, conditions,
or performance of the contract” because of a person’s sexual orientation or other
protected characteristic. Minn. Stat. § 363A.17(3). Thus, TMG cannot avoid
violating the MHRA by providing other types of non-wedding services to gay and
lesbian clients, nor can it provide services to same-sex couples that are inferior to
those that it provides to heterosexual couples. Courts have long rejected the notion
that the provision of “separate but equal” services is anything but discrimination by
another name. Brown v. Bd. of Ed., 347 U.S. 483, 495 (1954); see also Katzenbach
v. McClung, 379 U.S. 294, 296–99 (1964) (concluding that a restaurant that
provided “a take-out service for Negroes” but “refused to serve Negroes in its dining
accommodations” violated Title II’s public accommodations provision). Otherwise,
public accommodations laws would be completely ineffective at “vindicat[ing] the
deprivation of personal dignity that surely accompanies denials of equal access to
public establishments.” Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241,
250 (1964).

       I recognize that the complaint alleges that the reason for the Larsens’
differential treatment of same-sex couples is not because of prejudice against
homosexuals, but because they disagree with the message that a video of a same-sex
marriage would convey. But that does not make their intended conduct


                                         -41-
nondiscriminatory under the law. They want TMG to offer different services to
customers based on sexual orientation, running afoul of the MHRA. Whatever the
Larsens’ motivations, the premise of this lawsuit is that TMG would violate the
MHRA if it engages in the conduct described in the complaint.

       In its First Amendment analysis, the court focuses on a question that is not
before us today: whether the MHRA could be applied to require a business to express
a specific message to which it objects, such as writing a racial slur on a cake or
tattooing a religious message on someone’s skin. It is not at all clear that a business
violates the MHRA by refusing to express such a message if that is not a service that
it would provide to a different type of customer. See Masterpiece Cakeshop, 138 S.
Ct. at 1733 (Kagan, J., concurring) (suggesting that a baker who refuses to inscribe
a cake with a message that he “would not have made for any customer” does not
engage in unlawful discrimination based on a protected characteristic). At oral
argument, Minnesota represented that it would not view such a denial of service as
violating the MHRA because it is not discrimination “because of” protected status.
Oral Arg. at 31:15–31:42. If such a case were to arise, further factual development
would be necessary to understand the exact scope of the business’s services and the
precise nature of the refusal of service. See Masterpiece Cakeshop, 138 S. Ct. at
1723 (“If a baker refused to design a special cake with words or images celebrating
the marriage—for instance, a cake showing words with religious meaning—that
might be different from a refusal to sell any cake at all. In defining whether a baker’s
creation can be protected, these details might make a difference.”). Such factual
development could only occur in the context of a live controversy in which
Minnesota was actually attempting to enforce the MHRA. We need not decide
whether application of the MHRA to such a circumstance would comport with the
Constitution because the Larsens concede that they want to deny their services to all
same-sex weddings regardless of what particular messages the same-sex couples
want to express in their videos.



                                         -42-
       Because the Larsens aver that they want to offer wedding-video services only
to couples of one sexual orientation and not others, they have standing, and this case
is ripe for judicial decision. Accepting the complaint’s allegations as true, no
“further factual development” is needed to determine whether the Larsens could be
prosecuted for violating the MHRA. Iowa League of Cities v. EPA, 711 F.3d 844,
867 (8th Cir. 2013) (quoting Pub. Water Supply Dist. No. 10 v. City of Peculiar, 345
F.3d 570, 573 (8th Cir. 2003)). The only issue before us is a question of law: whether
the Constitution compels Minnesota to exempt TMG from the MHRA’s provisions.

                                          III

       It is well established that videos are a form of speech protected by the First
Amendment. See Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 502 (1952). But
the First Amendment’s right of free speech is “not unlimited.” District of Columbia
v. Heller, 554 U.S. 570, 595 (2008); see Roberts v. U.S. Jaycees, 468 U.S. 609, 623
(1984); Joseph Burstyn, 343 U.S. at 502. “[T]he First Amendment does not prevent
restrictions directed at commerce or conduct from imposing incidental burdens on
speech.” Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011). Such restrictions on
speech are valid, “provided the restrictions are justified without reference to the
content of the regulated speech, that they are narrowly tailored to serve a significant
governmental interest, and that they leave open ample alternative channels for
communication of the information.” Ward v. Rock Against Racism, 491 U.S. 781,
791 (1989) (cleaned up).

                                          A

      Courts draw a clear line “between content-based and content-neutral
regulations of speech.” Nat’l Inst. of Family & Life Advocates v. Becerra (NIFLA),
138 S. Ct. 2361, 2371 (2018). “Government regulation of speech is content based if
a law applies to particular speech because of the topic discussed or the idea or
message expressed.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). A

                                         -43-
content-based law “‘on its face’ draws distinctions based on the message a speaker
conveys,” id. (quoting Sorrell, 564 U.S. at 566), or has the purpose of suppressing
speech “because of disagreement with the message it conveys,” Sorrell, 564 U.S. at
566 (quoting Ward, 491 U.S. at 791). Regulations that “target speech based on its
communicative content . . . are presumptively unconstitutional and may be justified
only if the government proves that they are narrowly tailored to serve compelling
state interests.” Reed, 135 S. Ct. at 2226. Similarly, when the government compels
an individual to engage in speech the individual otherwise would find objectionable,
this ordinarily constitutes a content-based regulation triggering strict scrutiny.
NIFLA, 138 S. Ct. at 2371; see also Janus v. AFSCME, 138 S. Ct. 2448, 2463–64
(2018).

       By contrast, a law is content neutral if it “serves purposes unrelated to the
content of expression . . . even if it has an incidental effect on some speakers or
messages but not others.” Ward, 491 U.S. at 791. “Government regulation of
expressive activity is content neutral so long as it is ‘justified without reference to
the content of the regulated speech.’” Id. (quoting Clark v. Cmty. for Creative Non-
Violence, 468 U.S. 288, 293 (1984)). A content-neutral regulation is subject to
intermediate scrutiny, meaning it must merely be “narrowly tailored to serve a
significant governmental interest.” Packingham v. North Carolina, 137 S. Ct. 1730,
1736 (2017) (quoting McCullen v. Coakley, 134 S. Ct. 2518, 2534 (2014)). In
general, statutes “directed at commerce or conduct” do not violate the First
Amendment, even if they impose “incidental burdens” on speech or inherently
expressive conduct. Sorrell, 564 U.S. at 567.

                                          1

      The MHRA neither compels speech nor targets speech based on its content.
In fact, the law says nothing about speech at all. The Public Accommodations
Provision prohibits “deny[ing]” individuals the full and equal enjoyment of goods
and services, Minn. Stat. § 363A.11 subdiv. 1(a)(1); the Business Accommodation

                                         -44-
Provision speaks of “refus[ing] to do business with” or “discriminat[ing]” against
persons based on a protected characteristic, id. § 363A.17(3). Neither provision “on
its face” regulates speech or draws distinctions based on a speaker’s message. Reed,
135 S. Ct. at 2227; see supra at 25 (“The MHRA does not classify anyone based on
their views about marriage.”). Instead, the law “regulates conduct, not speech.”
Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 60 (2006).
“It affects what [businesses] must do—afford equal [treatment] to [customers]—not
what they may or may not say.” Id.

        The Supreme Court has repeatedly reaffirmed the view that laws targeting
discrimination “do[] not, on [their] face, target speech or discriminate on the basis
of its content.” Hurley, 515 U.S. at 572. Indeed, it has done so specifically regarding
the MHRA’s Public Accommodations Provision. More than thirty years ago, the
Supreme Court rejected an expressive association claim brought by the U.S. Jaycees
nonprofit, which sought to exclude women members but was prevented from doing
so by operation of the MHRA. The Court held that, “[o]n its face, the Minnesota
Act does not aim at the suppression of speech, does not distinguish between
prohibited and permitted activity on the basis of viewpoint, and does not license
enforcement authorities to administer the statute on the basis of such constitutionally
impermissible criteria.” Roberts, 468 U.S. at 623. There is also no evidence that
Minnesota enacted the MHRA to support or suppress any particular message; the
MHRA’s goals are “unrelated to the suppression of expression.” Id. at 624.
Applying Roberts, the MHRA is a content-neutral statute and subject to intermediate
scrutiny.

                                          2

      Dismissing Roberts, the court today concludes that the MHRA operates as a
content-based regulation of speech. By the court’s logic, because the MHRA
prohibits the Larsens from operating their public accommodation to provide only
services to opposite-sex couples, it “compel[s] them to talk about a topic they would

                                         -45-
rather avoid—same-sex marriages.”7 Supra at 12–13. The court attempts to
analogize the MHRA to the statute challenged in Miami Herald Publishing Co. v.
Tornillo, 418 U.S. 241, 244 (1974), a law that required newspapers to print a free
reply to any candidate “assailed” by the paper. But that analogy fails from the start.
That a law regulating the content of a newspaper was deemed a content-based
regulation of speech has no bearing on whether a law regulating discrimination in
places of public accommodation also so qualifies.

       The court’s opinion relies extensively on Hurley, which dealt with application
of Massachusetts’s public accommodations law to a privately organized parade. But
the court’s discussion of Hurley omits a few crucial details. In Hurley, the Supreme
Court made clear that a public accommodations law “does not, on its face, target
speech or discriminate on the basis of its content, the focal point of its prohibition
being rather on the act of discriminating against individuals in the provision of
publicly available goods, privileges, and services on the proscribed grounds.”
Hurley, 515 U.S. at 572. Citing Roberts, the Court also stated that public
accommodations laws “are well within the State’s usual power to enact when a
legislature has reason to believe that a given group is the target of discrimination,
and they do not, as a general matter, violate the First or Fourteenth Amendments.”
Id. Of course, if public accommodations laws were content-based regulations of
speech, they would not “as a general matter” be constitutional. Instead, they would
be “presumptively unconstitutional.” Reed, 135 S. Ct. at 2226.

     The Supreme Court ultimately concluded that applying the public
accommodations law to the parade in Hurley did not withstand constitutional

      7
        The idea that the Larsens “would rather avoid” talking about same-sex
marriage is belied by their own allegations. The complaint asserts that the Larsens
want to expand TMG into the wedding-video business precisely to “affect the
cultural narrative regarding marriage.” Am. Compl. ¶ 137. To that end, they desire
to create a website and promotional materials that affirmatively state that TMG will
not make films celebrating same-sex marriages. Id. ¶¶ 157–58.
                                        -46-
scrutiny. But it did so because Massachusetts was attempting to apply the law “in a
peculiar way.” 515 U.S. at 572. A parade is, by definition, an expressive
association. Id. at 568. That a parade’s participants “are making some sort of
collective point, not just to each other but to bystanders along the way,” is what
distinguishes a parade from a mere stroll down the street. Id. The issue in Hurley
was not whether gay and lesbian individuals could march in the parade—they were
welcome to do so—but whether a particular gay and lesbian organization would be
permitted to march in the parade with a banner that organizers felt contravened the
parade’s message. Applying the statute to require the parade sponsors to allow the
banner made a public accommodation out of “the sponsors’ speech itself,” id. at 573,
and treated the sponsors’ exclusion of the message as discrimination against a class.
By applying the law in a way that “alter[ed] the expressive content of their parade,”
Massachusetts violated the parade sponsors’ autonomy as speakers. Id. at 572–73.

       Hurley thus stands for the proposition that a facially neutral law may be
subject to strict scrutiny if it is applied in a way that materially burdens the speaker’s
“autonomy to choose the content of his own message.” Id. at 573 (emphasis added).
In Boy Scouts of America v. Dale, the Supreme Court similarly applied strict
scrutiny to a facially neutral New Jersey antidiscrimination statute that required the
Boy Scouts to retain a gay scoutmaster because doing so “would significantly burden
the organization’s right to oppose or disfavor homosexual conduct,” 530 U.S. 640,
659 (2000), which was one of “the ideas that the organization sought to express,” id.
at 657. In cases where the law’s application did not significantly impair the ability
of the speaker to convey his chosen message—such as when the expressive
association’s basic goals are unrelated to the desired exclusion—the Court has found
no First Amendment violation. For example, in Roberts, the Supreme Court
declined to hold the MHRA invalid because “the Jaycees . . . failed to demonstrate
that the Act imposes any serious burdens on the male members’ freedom of
expressive association.” 468 U.S. at 626; accord Bd. of Dirs. of Rotary Int’l v.
Rotary Club of Duarte, 481 U.S. 537, 548 (1987) (“[T]he evidence fails to
demonstrate that admitting women to Rotary Clubs will affect in any significant way

                                          -47-
the existing members’ ability to carry out their various purposes.”). In each case
finding a compelled-speech violation, the violation “resulted from the fact that the
complaining speaker’s own message was affected by the speech it was forced to
accommodate.” Rumsfeld, 547 U.S. at 63 (emphasis added).

        Here, taking the complaint as true, the Larsens cannot show that viewers of
TMG’s wedding videos would be likely to understand them to be expressions of the
Larsens’ “particularized message” about marriage. Texas v. Johnson, 491 U.S. 397,
404 (1989) (quoting Spence v. Washington, 418 U.S. 405, 411 (1974) (per curiam)).
The complaint alleges that the Larsens want to be for-profit wedding videographers,
not independent filmmakers. Although an artistic endeavor, wedding videos—like
other expressive wedding services—do not primarily reflect the views of the
videographer, but of the couple getting married. See Masterpiece Cakeshop, 138 S.
Ct. at 1750 (Ginsburg, J., dissenting) (“When a couple contacts a bakery for a
wedding cake, the product they are seeking is a cake celebrating their wedding—not
a cake celebrating heterosexual weddings or same-sex weddings . . . .”). “[TMG]
sells its expressive services to the public. It may be that [TMG] expresses its clients’
messages in its [videos], but only because it is hired to do so.” Elane Photography,
LLC v. Willock, 309 P.3d 53, 66 (N.M. 2013).

        The Larsens acknowledge as much in their complaint: “When an engaged
couple asks the Larsens to help them celebrate their marriage, the Larsens want to
tell a story of their love and commitment . . . .” Am. Compl. ¶ 131 (emphasis
added). Although the Larsens may exercise editorial control over TMG’s services,
it is still ultimately the couple’s story that is being told, not that of the Larsens.
“[R]easonable observers would not perceive [the Larsens’] provision of . . . services
for a same-sex wedding ceremony as an endorsement of same-sex marriage.”
Gifford v. McCarthy, 137 A.D.3d 30, 42 (N.Y. App. Div. 2016). By selling its
services to the public, TMG “functions, in essence, as a conduit for the speech of
others,” necessarily subordinating the Larsens’ own messages to those of their
customers. Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622, 629 (1994). For better

                                         -48-
or worse, “[o]nce [TMG] enters the marketplace of commerce . . . it loses the
complete control over its [speech] that it would otherwise enjoy if it confined its
affairs to the marketplace of ideas.” Roberts, 468 U.S. at 636 (O’Connor, J.,
concurring). Whereas the application of Massachusetts’s law in Hurley improperly
transformed the parade sponsors’ speech into a public accommodation, here it is the
Larsens who are affirmatively declaring their speech to be a public accommodation
by selling their videography services on the open market.

       Admittedly, the Larsens take great pains to portray themselves more like
independent artists telling their own story than messengers acting on behalf of
others. At oral argument, their counsel compared them to “Steven Spielberg,
edit[ing] the film[s] to express messages” consistent with their personal and religious
views. Oral Arg. at 0:00–1:05. But Steven Spielberg is not a public accommodation;
he does not make his filmmaking services generally “available to the public.” Minn.
Stat. § 363A.03 subdiv. 34. He is thus free to use his talents as he pleases without
regard for laws like the MHRA. If the Larsens truly were artists speaking their own
message, then TMG similarly would not qualify as a place of public accommodation
and this entire lawsuit would be unnecessary.

      Therefore, just because the Larsens want to sell services that are in some
manner “expressive” does not mean that Minnesota’s content-neutral regulation of
those services suddenly becomes content based. “[I]t has never been deemed an
abridgement of freedom of speech or press to make a course of conduct illegal
merely because the conduct was in part initiated, evidenced, or carried out by means
of language, either spoken, written, or printed.” Giboney v. Empire Storage & Ice
Co., 336 U.S. 490, 502 (1949). After all, “[i]t is possible to find some kernel of
expression in almost every activity a person undertakes—for example, walking
down the street or meeting one’s friends at a shopping mall—but such a kernel is
not sufficient to bring the activity within the protection of the First Amendment.”
City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989). Conduct does not become
protected speech simply because “the person engaging in the conduct intends

                                         -49-
thereby to express an idea.” United States v. O’Brien, 391 U.S. 367, 376 (1968).
Likewise, a regulation of conduct does not become a regulation of content just
because there are “incidental” effects on expression. Sorrell, 564 U.S. at 567. That
is true even if one of the incidental effects of regulating conduct is the compulsion
of speech. Rumsfeld, 547 U.S. at 62. Laws with such incidental effects are “simply
not the same as” laws that require individuals to advocate a particular, government-
sanctioned message, such as “forcing a student to pledge allegiance, or forcing a
Jehovah’s Witness to display the motto ‘Live Free or Die.’” Id. Laws with merely
incidental effects on expression are subject to intermediate scrutiny. See O’Brien,
391 U.S. at 376–77.

       The court’s opinion warns, supra at 10, that applying intermediate scrutiny to
the MHRA would invite government regulation of “wide swaths of protected
speech.” Hardly. A law telling an independent artist what pictures to paint or a
newspaper what articles to publish would still be subject to strict scrutiny. See
Rumsfeld, 547 U.S. at 62. But an independent artist who chooses what to paint and
then sells the finished product is not the same as a boardwalk cartoonist who offers
his services to any passing beachgoer. If the cartoonist refuses to paint the portrait
of an interracial couple or a woman in a hijab, the state’s regulation of that expressive
conduct via a content-neutral statute does not trigger strict scrutiny. O’Brien, 391
U.S. at 376–77; see Roberts, 468 U.S. at 634 (O’Connor, J., concurring) (“The
Constitution does not guarantee a right to choose employees, customers, suppliers,
or those with whom one engages in simple commercial transactions, without
restraint from the State.”). The Larsens are free to use their talents to create
independent films about marriage that express any message they choose, and they
are free to sell those films to the public. But if they offer wedding-video services to
the public, they must abide by public accommodations laws like the MHRA.

       Because the MHRA is content neutral and is not being applied in a manner
that substantially burdens the Larsens’ right to express their own message, it is
subject to intermediate scrutiny.

                                          -50-
                                          B

      Although intermediate scrutiny is the applicable standard, the MHRA would
survive even strict scrutiny. To satisfy intermediate scrutiny, the MHRA must be
narrowly tailored to serve governmental interests that are merely “significant,”
Packingham, 137 S. Ct. at 1736, as opposed to “compelling,” Reed, 135 S. Ct. at
2226. Even if the MHRA is held to the higher standard of strict scrutiny, the
Supreme Court has already told us that it is constitutional.

       In general, public accommodations laws further compelling state interests of
eradicating discrimination and ensuring residents have equal access to publicly
available goods and services. Roberts, 468 U.S. at 623; see also Boy Scouts of Am.,
530 U.S. at 657; Bd. of Dirs. of Rotary Int’l, 481 U.S. at 549. “[A]cts of invidious
discrimination in the distribution of publicly available goods, services, and other
advantages cause unique evils that government has a compelling interest to
prevent[,] . . . [and] such practices are entitled to no constitutional protection.”
Roberts, 468 U.S. at 628. Specifically, in Roberts, the Supreme Court held that the
MHRA serves “Minnesota’s compelling interest in eradicating discrimination
against its female citizens,” id. at 623, which it characterized as a “compelling state
interest[] of the highest order,” id. at 624.

       If eradicating discrimination based on race or sex is a compelling state
interest, then so is Minnesota’s interest in eradicating discrimination based on sexual
orientation. Minnesota’s decision to extend the MHRA’s protections to cover sexual
orientation was driven by considerable evidence of discrimination against the state’s
gays and lesbians. Task Force Report, J.A. 332. The task force that precipitated the
law’s amendment specifically identified the need to protect against sexual-
orientation discrimination in places of public accommodation due to evidence that
gays and lesbians were being denied access to goods and services. Id. It also noted
that discrimination appeared more prevalent in the state’s rural areas. Id., J.A. 333.


                                         -51-
        The Larsens argue that no compelling interest is served by applying the
MHRA to TMG because plenty of other businesses are happy to provide wedding-
video services to same-sex couples. The argument that victims of discrimination are
free to go elsewhere carries little force. Antidiscrimination laws like Title II and the
MHRA were not passed to ensure that members of historically discriminated groups
had access to some places of public accommodation. They were passed to guarantee
equal access to all goods and services otherwise available to the public.
“Discrimination is not simply dollars and cents, hamburgers and movies; it is the
humiliation, frustration, and embarrassment that a person must surely feel when he
is told that he is unacceptable as a member of the public because of his race or color.”
Heart of Atlanta Motel, 379 U.S. at 292 (Goldberg, J., concurring) (quoting S. Rep.
No. 88-872, at 16 (1964), as reprinted in 1964 U.S.C.C.A.N. 2355, 2370). Even
accepting the premise of the Larsens’ argument, applying the MHRA to wedding-
related services across Minnesota would still further the state’s compelling interest
in eradicating sexual-orientation discrimination in Minnesota’s rural areas.
Although many alternative wedding venues and services may be available in larger
cities, the same may not be true in small towns. The pain of discrimination is
undoubtedly more severe when it comes from the only videography service in the
area.

      The court’s opinion asserts that while regulating discriminatory conduct may
be a compelling state interest, regulating the content of the Larsens’ speech is not.
Supra at 14–16. But the MHRA regulates only discriminatory conduct; the sole
reason that the Larsens’ expression is even tangentially affected by the law is
because the Larsens make their speech available as a service for other members of
the public to hire. When the government requires those services to be available to
everyone, it is not forcing them to speak. Likewise, it is not an abridgment of the
Larsens’ freedom of speech to prohibit them from posting messages on TMG’s
website stating that they do not serve same-sex weddings. Rumsfeld, 547 U.S. at 62
(“Congress, for example, can prohibit employers from discriminating in hiring on
the basis of race. The fact that this will require an employer to take down a sign

                                         -52-
reading ‘White Applicants Only’ hardly means that the law should be analyzed as
one regulating the employer’s speech rather than conduct.”).

      The MHRA is also narrowly tailored to serve the state’s interest in eradicating
discrimination. Again, it targets only conduct, not speech. The MHRA “therefore
‘responds precisely to the substantive problem which legitimately concerns’ the
State and abridges no more speech or associational freedom than is necessary to
accomplish that purpose.” Roberts, 468 U.S. at 629 (quoting Members of City
Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 810 (1984)). Thus, the
MHRA survives any level of scrutiny, and the district court properly dismissed the
Larsens’ free speech claim.

                                         IV

       The Larsens’ free exercise claim fares no better than their free speech claim.
The First Amendment, as applied to the states through the Fourteenth, prevents states
from passing laws that prohibit the free exercise of religion. Cantwell v.
Connecticut, 310 U.S. 296, 303–04 (1940). “The free exercise of religion means,
first and foremost, the right to believe and profess whatever religious doctrine one
desires.” Emp’t Div., Dep’t of Human Res. of Or. v. Smith, 494 U.S. 872, 877
(1990). Accordingly, neither the federal government nor the states may dictate
religious beliefs. Id.

       But although the “freedom to believe” is absolute, the “freedom to act” is not.
Cantwell, 310 U.S. at 303–04. “Conduct remains subject to regulation for the
protection of society.” Id. at 304. “[T]he right of free exercise does not relieve an
individual of the obligation to comply with a valid and neutral law of general
applicability.” Smith, 494 U.S. at 879 (cleaned up). “[I]f prohibiting the exercise
of religion . . . is not the object of the [law] but merely the incidental effect of a
generally applicable and otherwise valid provision, the First Amendment has not
been offended.” Id. at 878. “When followers of a particular sect enter into

                                        -53-
commercial activity as a matter of choice, the limits they accept on their own conduct
as a matter of conscience and faith are not to be superimposed on the statutory
schemes which are binding on others in that activity.” United States v. Lee, 455
U.S. 252, 261 (1982).

       Just as the MHRA does not target speech, neither does it target religion. The
Public Accommodations Provision and the Business Discrimination Provision make
no facial reference to religious practice, see Church of the Lukumi Babalu Aye, Inc.
v. City of Hialeah, 508 U.S. 520, 533 (1993), and do not “single out the religious for
disfavored treatment,” Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S.
Ct. 2012, 2020 (2017). Likewise, the object of the MHRA is not “to infringe upon
or restrict practices because of their religious motivation,” Church of the Lukumi
Babalu Aye, 508 U.S. at 533, but to combat discrimination, regardless of the
motivation. Indeed, the law incorporates carefully-crafted exceptions for places of
religious worship and secular nonprofits. The MHRA therefore qualifies as “a
neutral, generally applicable regulatory law” that does not trigger heightened
scrutiny. Smith, 494 U.S. at 880; see Masterpiece Cakeshop, 138 S. Ct. at 1727.

       The Larsens argue that the MHRA is not neutral because the Business
Discrimination Provision’s “legitimate business purpose” exception is vague and
allows the state to arbitrarily provide individualized exemptions to non-religious
businesses. This argument fails. In McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973), the Supreme Court explained that a difference in treatment based
on a “legitimate, nondiscriminatory reason” is not prohibited discrimination at all.
Courts are familiar with this standard, and there is no indication that it has proved
difficult to administer. The complaint contains no plausible allegation that
Minnesota has actually applied this exception in an unequal fashion to target
religious individuals.

       The Larsens also argue that the MHRA should be subject to heightened
scrutiny because, even if facially neutral, the law “substantially burdens” their

                                        -54-
religious exercise. But the Supreme Court rejected that argument in Smith, holding
that “an across-the-board criminal prohibition on a particular form of conduct” need
not be justified by a compelling government interest just because it applies in some
cases to religious conduct. 494 U.S. at 884–85. Regardless, courts have consistently
rejected the argument that compliance with antidiscrimination statutes imposes a
substantial burden on religion, see, e.g., Newman v. Piggie Park Enters., Inc., 390
U.S. 400, 402 n.5 (1968) (dismissing as “patently frivolous” the argument that Title
II of the Civil Rights Act of 1964 violated respondents’ right to free exercise), and
have repeatedly held that public accommodations laws satisfy strict scrutiny, see
Roberts, 468 U.S. at 623.

        The court today allows the Larsens’ free exercise claim to move forward, on
the theory that it is intertwined with their free speech claim. This theory derives
from dicta in Smith that suggested that a neutral, generally applicable law may be
subject to heightened scrutiny under the Free Exercise Clause when the claim
operates “in conjunction with other constitutional protections, such as freedom of
speech and of the press,” thereby creating a “hybrid situation.” 494 U.S. at 881–82.
Contrary to the court’s assertion today, supra at 23, we have never endorsed the
hybrid-rights doctrine, nor have we ever articulated a framework for analyzing such
claims. In a single sentence of Cornerstone Bible Church v. City of Hastings, we
noted the possibility that such a claim could exist based on Smith’s dicta but
remanded to the district court to “consider” whether such a claim was viable in the
first instance. 948 F.2d 464, 473 (8th Cir. 1991). But even if the court is right that
this was a “holding,” we need not resolve the viability of the theory in this case
because the Larsens do not have a valid free speech claim.

       None of the Larsens’ remaining claims are viable, as the court explains, supra
at 24–27. Accordingly, I would affirm the judgment of the district court dismissing
their complaint for failure to state a claim upon which relief can be granted.



                                        -55-
                                           V

        By ruling that, under the Larsens’ allegations, the MHRA is subject to and
fails strict scrutiny, the court carves out an exception of staggering breadth. Under
its logic, any time that a state’s regulation of discriminatory conduct requires a
person to provide services that “express” something that they dislike, the law is
invalid. That ruling cannot be easily limited. Innumerable companies and
individuals sell products and services that are in some shape or form expressive. The
court provides no way to distinguish whether its holding applies to all, or only some,
of those industries. It might be easy to conclude that some services are sufficiently
similar to videography as to warrant the same treatment as the Larsens get today—
photography, for example, or other forms of visual art. But what about bakers,
fashion designers, florists, graphic designers, tattoo artists, calligraphers, jewelers,
chefs, tailors, or musicians? Are all of those businesses allowed to refuse service to
gays and lesbians whenever doing so would conflict with the business owner’s
personal religious or philosophical beliefs? What about more traditional public
accommodations, like hotels? Can an inn-keeper deny a same-sex couple access to
the honeymoon suite because handing over the keys would “express” an
endorsement of their marriage? See Task Force Report, J.A. 332 (recounting
precisely this form of discrimination). To these questions the court gives us no
answers. Today’s opinion invites a flood of litigation that will require courts to
grapple with difficult questions about whether this or that service is sufficiently
creative or expressive to merit a similar exemption.

       The court’s opinion is similarly not limited based on the fact that sexual
orientation happens to be the protected characteristic at issue in this case. Its logic
would apply with equal force to any business that desires to treat customers
differently based on any protected characteristic, including sex, race, religion, or
disability. And what may start in the wedding business—“we don’t do interracial
weddings,” “we don’t film Jewish ceremonies,” and so on—likely will not end there.
Nothing stops a business owner from using today’s decision to justify new forms of

                                         -56-
discrimination tomorrow. In this country’s long and difficult journey to combat all
forms of discrimination, the court’s ruling represents a major step backward.

       It is unremarkable that the Constitution and the laws of the various states “can,
and in some instances must,” protect same-sex couples in the exercise of their civil
rights. Masterpiece Cakeshop, 138 S. Ct. at 1727. Minnesota has chosen to do so
through the MHRA’s Public Accommodations and Business Discrimination
Provisions. Like all antidiscrimination laws, the MHRA targets conduct, not speech
or ideas. The Supreme Court has already held that the MHRA is constitutional, in
the process rejecting many of the same arguments that the court adopts today. Just
recently, it reaffirmed that, although “religious and philosophical objections [to
same-sex marriage] are protected, it is a general rule that such objections do not
allow business owners and other actors in the economy and in society to deny
protected persons equal access to goods and services under a neutral and generally
applicable public accommodations law.” Id. The Supreme Court is free to revise or
overturn its precedents; we are not. See MKB Mgmt. Corp. v. Stenehjem, 795 F.3d
768, 772 (8th Cir. 2015). Rather than disturb bedrock principles of law, I would
affirm the district court’s order in full.
                         ______________________________




                                         -57-